4:20-cv-02593-SAL   Date Filed 07/13/20   Entry Number 1-1   Page 1 of 80




                    EXHIBIT 1
      4:20-cv-02593-SAL        Date Filed 07/13/20      Entry Number 1-1        Page 2 of 80




                                                                                                        ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
STATE OF SOUTH CAROLINA                              COURT OF COMMON PLEAS
                                                    FIFTEENTH JUDICIAL CIRCUIT
COUNTY OF HORRY                                     CASE NO:2020-CP-26-__________

HUCKS POOL COMPANY, INC. AND
TED HUCKS,

                Plaintiff,                                       SUMMONS

       vs.                                              INSURANCE BAD FAITH
                                                       (JURY TRIAL DEMANDED)
COLONY INSURANCE COMPANY,

                Defendant.


TO:    THE ABOVE NAMED DEFENDANT COLONY INSURANCE COMPANY:

       YOU ARE HEREBY SUMMONED and required to answer the Complaint herein,
which is herewith served upon you, or to otherwise appear and defend, and to serve a copy of
your Answer to said Complaint upon the subscribers at their office, P.O. Box 3530, Murrells
Inlet, South Carolina 29576, or to otherwise appear and defend the action pursuant to applicable
court rules, within thirty (30) days after service hereof, exclusive of the day of such service;
except that the United States of America, if named, shall have sixty (60) days to answer after the
service hereof, exclusive of such service; and if you fail to answer the Complaint or otherwise
appear and defend within the time aforesaid, the Plaintiff in this action will apply to the Court for
relief demanded therein and judgment by default will be rendered against you for the relief
demanded in the Complaint.
       TO MINOR(S) UNDER FOURTEEN YEARS OF AGE AND THE PERSON WITH
WHOM THE MINOR(S) RESIDE(S), AND/OR TO PERSONS UNDER SOME LEGAL
DISABILITY:
       YOU ARE FURTHER SUMMONED AND NOTIFIED to apply for the appointment
of a guardian ad litem within thirty (30) days after the service of this Summons and Notice upon
you. If you fail to do so, application for such appointment will be made by the Plaintiff.
       YOU WILL ALSO TAKE NOTICE that pursuant to Rule 53(b) of the South Carolina
Rules of Civil Procedure, as amended effective September 1, 2002, the Plaintiff will move for a
general Order of Reference to the Master in Equity for Horry County, which Order shall,

                                                                                                   1
       HUCKS POOL COMPANY, INC.; HUCKS CHEMICAL COMPANY, INC.; AND TED HUCKS
                         v. COLONY INSURANCE COMPANY
                                      Summons
     4:20-cv-02593-SAL           Date Filed 07/13/20   Entry Number 1-1    Page 3 of 80




                                                                                               ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
pursuant to Rule 53(b) of the SCRCP, specifically provided that the said Master in Equity is
authorized and empowered to enter a final judgment in this action.

                                             MACDONALD & HICKS, PA
                                             1107 – 48th Avenue North, Suite 210
                                             Myrtle Beach, SC 29577
                                             (843) 449-4493
                                             Fax: 843-497-9599
                                             Email: dmacdonald@machickslaw.com

                                             Attorneys for Hucks Pool Company, Inc., and
                                             Ted J. Hucks, Individually

                                             s/ Daniel J. MacDonald
                                             _______________________________
                                             Daniel J. MacDonald
                                             SC Bar No.: 11986


                                             JOE & MARTIN INJURY ATTORNEYS, LLC
                                             Post Office Box 2850
                                             Murrells Inlet, South Carolina 29576
                                             Telephone (843) 357-8888
                                             Murrells Inlet, South Carolina
                                             Facsimile (843) 357-9991
                                             Email: joe@joeandmartin.com

                                             Attorneys for Hucks Pool Company, Inc., and
                                             Ted J. Hucks, Individually

                                             s/ Joseph S. Sandefur
                                             _______________________________
                                             Joseph S. Sandefur
                                             SC Bar No.: 75310

June 9, 2020
Murrells Inlet, South Carolina




                                                                                           2
       HUCKS POOL COMPANY, INC.; HUCKS CHEMICAL COMPANY, INC.; AND TED HUCKS
                         v. COLONY INSURANCE COMPANY
                                      Summons
     4:20-cv-02593-SAL         Date Filed 07/13/20       Entry Number 1-1       Page 4 of 80




                                                                                                     ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
STATE OF SOUTH CAROLINA                             COURT OF COMMON PLEAS
                                                   FIFTEENTH JUDICIAL CIRCUIT
COUNTY OF HORRY                                    CASE NO:2020-CP-26-__________

HUCKS POOL COMPANY, INC. AND
TED HUCKS,
                                                               COMPLAINT
                 Plaintiffs,
                                                       INSURANCE BAD FAITH
         vs.                                          (JURY TRIAL DEMANDED)

COLONY INSURANCE COMPANY,

                 Defendant.


NOW COMES Plaintiffs above-named, complaining of Defendant, Colony Insurance Company,

and do allege and show unto this Honorable Court as follows:

                                         JURISDICTION

         1.     Hucks Pool Company, Inc. is a South Carolina corporation with its principal

location of business located in the County of Horry, State of South Carolina.

         2.     Ted Hucks is a citizen and resident of the State of South Carolina, County of

Horry.

         3.     Hucks Pool Company Inc. and Ted Hucks are herein collectively referred to as

“Plaintiffs.”

         4.     Defendant Colony Insurance Company (“Colony”) was at all times relevant to

this Complaint a Virginia based corporation licensed to do business in the State of South

Carolina and engaged in the business of providing insurance coverage for profit.

         5.     This lawsuit involves actions and inactions on behalf of Colony regarding a policy

of insurance it sold and issued to Plaintiffs in the State of South Carolina.

         6.     This Court has jurisdiction over the parties and venue is proper.

                                                                                                1
                            HUCKS POOL COMPANY, INC. AND TED HUCKS
                       Vs. COLONY INSURANCE COMPANY AND JEFFREY MANN
                                         COMPLAINT
     4:20-cv-02593-SAL         Date Filed 07/13/20       Entry Number 1-1         Page 5 of 80




                                                                                                       ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                                               FACTS

       8.       Plaintiffs purchased a General Liability Insurance Policy 103 GL 0010155-01,

effective June 17, 2016 through June 16, 2017 (hereinafter “the Policy”) from Colony. The

Policy is incorporated herein as Exhibit A.

       9.      That at all times relevant hereto, the Policy aforementioned was in full force and

effect and all premium payments were current and Plaintiffs complied with all conditions

precedent.

       10.     That on or about July 16, 2016 an incident occurred at 3001 Drywall Drive,

Myrtle Beach, South Carolina, wherein Jeffery Mann (hereinafter, “Mann”) claimd personal

bodily injury as a result of the actions or inactions of one or more of Plaintiffs.

       11.     Plaintiffs deny Mann’s claims.

       12.     That prior to any demand for defense or indemnity was made by Plaintiffs,

Colony instituted a Declaratory Judgement Action in Federal Court on August 1, 2017.

       13.     That on June 10, 2019, Mann instituted a liability action in Horry County, South

Carolina against Plaintiffs. The liability action is identified as Mann v. Hucks Pool Company,

Inc., et al., 2019-CP-26-03618.

       14.     That Colony is defending Plaintiffs in the state court action while at the same time

reserving it right to deny coverage.

       15.     That during the prosecution of the Declaratory Judgment Action, Colony has

taken numerous actions which have significantly, unfairly, unnecessarily, and in bad faith

undermined the Plaintiffs’ defenses of the State Court case.

       16.     The actions complained of and known to Plaintiffs include but are not limited to:



                                                                                                   2
                            HUCKS POOL COMPANY, INC. AND TED HUCKS
                       Vs. COLONY INSURANCE COMPANY AND JEFFREY MANN
                                         COMPLAINT
4:20-cv-02593-SAL    Date Filed 07/13/20        Entry Number 1-1       Page 6 of 80




                                                                                             ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
       a.    Non-disclosure of evidence that may assists Plaintiffs in the state court

             action, or which might prove or indicate coverage exists;

       b.    Seeking and obtaining expert testimony not necessary for Colony’s claims

             regarding coverage, but which severely and negatively impact the

             Plaintiffs’ defenses in the state court action;

       c.    Refusing to give reasonable interpretations to the provisions in the policy

             of insurance, or any reasonable application of such provisions to Mann’s

             claims against Plaintiffs and has acted to protect its own financial interest

             therein at the expense of Plaintiffs’ rights;

       d.    Continually attempting to find ways to not provide coverage to Plaintiffs

             for claims brought by Mann at the expense of Plaintiffs’ rights;

       e.    Filing a Declaratory Judgment Action requesting the Federal Court to

             decide issues of fact in the state court action in contradiction

             of Plaintiffs’ defenses to Mann’s claims and directly against Plaintiffs’

             interests;

       f.    Refusing to process the claim in good faith and fair dealing compelling

             Plaintiffs to engage legal counsel to defend themselves in a Declaratory

             Judgment Action and initiate litigation to recover such benefits;

       g.    Assuming Mann’s claim that he has been damaged by Plaintiffs in excess

             of Seventy-Five Thousand and 00/100 ($75,000.00) Dollars as grounds for

             bringing a Declaratory Judgment Action pursuant to 28 U.S.C. §1332

             directly against the interests of Plaintiffs;



                                                                                        3
                  HUCKS POOL COMPANY, INC. AND TED HUCKS
             Vs. COLONY INSURANCE COMPANY AND JEFFREY MANN
                               COMPLAINT
     4:20-cv-02593-SAL        Date Filed 07/13/20       Entry Number 1-1      Page 7 of 80




                                                                                                    ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
               h.     Unreasonably refusing to settle the underlying liability claim within the

                      limits of the insurance policy at issue;

               i.     Such other failures to be proven at trial.

       17.     Plaintiffs are informed and believe that Colony owes them a duty of good faith

and fair dealings and implicitly covenanted to refrain from doing anything to impair their rights

to receive benefits under the insurance contract and to not damage their ability to defend the

underlying claim.

       18.     Plaintiffs are informed and believe Colony owes them a duty of good faith and

fair dealings in processing the claim under the mutually binding insurance contract.

       19.     That as a direct and proximate result of the conduct of Colony, Plaintiffs have

sustained substantial compensable losses including withheld benefits, certain consequential

damages, attorney fees and costs.

       20.     That Colony’s actions were willful, wanton and/or in reckless disregard for the

rights of Plaintiffs who are informed and believe they are entitled to punitive damages against

Colony.

       WHEREFORE, Plaintiffs would pray unto this Honorable Court as follows:

       a. For judgment against Colony in an amount to be determined by a jury for actual,
          consequential, and punitive damages;

       b. Reasonable attorney fees and costs of this action;

       c. For any other and further relief as may be just and proper.

DEFENDANTS AND THEIR ATTORNEYS ARE HEREBY NOTIFIED THAT
PLAINTIFF HAS SERVED INTERROGATORIES AND REQUESTS FOR
PRODUCTION WITH THE SUMMONS AND COMPLAINT. RESPONSES TO THESE
DISCOVERY REQUESTS ARE DUE WITHIN 45 DAYS PER RULES 33(a) & 34 (b),
SCRCP. IF DEFENSE COUNSEL LACKS COPIES OF ANY DISCOVERY REQUEST,
HE/SHE IS ADVISED TO CONTACT PLAINTIFF’S COUNSEL IMMEDIATELY TO
OBTAIN.
                                                                                               4
                           HUCKS POOL COMPANY, INC. AND TED HUCKS
                      Vs. COLONY INSURANCE COMPANY AND JEFFREY MANN
                                        COMPLAINT
     4:20-cv-02593-SAL           Date Filed 07/13/20   Entry Number 1-1    Page 8 of 80




                                                                                               ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                                             MACDONALD & HICKS, PA
                                             1107 – 48th Avenue North, Suite 210
                                             Myrtle Beach, SC 29577
                                             (843) 449-4493
                                             Fax: 843-497-9599
                                             Email: dmacdonald@machickslaw.com

                                             Attorneys for Hucks Pool Company, Inc., and
                                             Ted J. Hucks, Individually

                                             s/ Daniel J. MacDonald
                                             _______________________________
                                             Daniel J. MacDonald
                                             SC Bar No.: 11986


                                             JOE & MARTIN INJURY ATTORNEYS, LLC
                                             Post Office Box 2850
                                             Murrells Inlet, South Carolina 29576
                                             Telephone (843) 357-8888
                                             Murrells Inlet, South Carolina
                                             Facsimile (843) 357-9991
                                             Email: joe@joeandmartin.com

                                             Attorneys for Hucks Pool Company, Inc., and
                                             Ted J. Hucks, Individually

                                             s/ Joseph S. Sandefur
                                             _______________________________
                                             Joseph S. Sandefur
                                             SC Bar No.: 75310


June 9, 2020
Murrells Inlet, South Carolina




                                                                                           5
                          HUCKS POOL COMPANY, INC. AND TED HUCKS
                     Vs. COLONY INSURANCE COMPANY AND JEFFREY MANN
                                       COMPLAINT
         4:20-cv-02593-SAL          Date Filed 07/13/20        Entry Number 1-1        Page 9 of 80103 GL 0010155-01




                                                                                                                    ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                                                                                                IL P 001 01 04

   U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
              ASSETS CONTROL ("OFAC")
         ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
   • Foreign agents;
   • Front organizations;
   • Terrorists;
   • Terrorist organizations; and
   • Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treas-
ury's web site — http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                            © ISO Properties, Inc., 2004                              Page 1 of 1
                                                                                                   EXHIBIT A - 001
    4:20-cv-02593-SAL         Date Filed 07/13/20      Entry Number 1-1        Page 10 of 80
                                                                                           103 GL 0010155-01




                                                                                                       ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                                                          4dor.     ARGO GROUP US
                                                                    Get there together

                                       Privacy Policy
Argo Group US, Inc. ("Argo Group") recognizes the importance of maintaining the privacy of our
customers and the confidentiality of each individual's nonpublic personal information, including
Social Security numbers. We take seriously the responsibility that accompanies our collection
of nonpublic personal information, including Social Security numbers. Accordingly, Argo's
corporate policy is to protect the privacy and confidentiality of our consumers and their
nonpublic personal information as required by law.

Information Collection and Use

In order to conveniently and effectively provide and service the insurance products we sell, we
may collect and use Social Security numbers and other nonpublic personal information. As
such, this policy does not prohibit the collection or use of Social Security numbers and
nonpublic personal information where legally authorized and/or required. This policy complies
with the requirements of the Gramm-Leach-Bliley Act (GLBA) and applicable federal and state
laws and regulations implementing the act. Such laws impose certain obligations upon third
persons and organizations with which we share nonpublic personal information of our
consumers, customers, former customers, or claimants. Accordingly, we prohibit the
unauthorized disclosure of Social Security numbers and other protected nonpublic personal
information, except as legally required or authorized.

Information Sharing and Disclosure

Argo Group does not rent, sell or share your personally identifiable information with nonaffiliated
third parties. Argo Group may, however, share personally identifiable information with third-party
contractors. These third-party contractors are prohibited from using the information for purposes
other than performing services for Argo Group. Argo Group may disclose your information to
third parties when obligated to do so by law and to investigate, prevent, or take action regarding
suspected or actual prohibited activities, including but not limited to fraud and situations
involving the security of our operations and employees.

Finally, Argo Group may transfer information, including any personally identifiable information,
to a successor entity in connection with a corporate merger, consolidation, sale of all or a
portion of its assets, bankruptcy, or other corporate change.

Security

In order to protect your nonpublic personal information, we limit access to nonpublic personal
information by only allowing authorized personnel to have access to such information.
Furthermore, we maintain physical, electronic and procedural security protections to safeguard
the nonpublic personal information in our records. Documents that contain an individual's
protected information are destroyed before disposal; this destruction process includes the
shredding of print and disposable media and deletion of electronic media. Argo Group has
security measures in place to protect the loss, misuse and alteration of the information under
our control. Our hardware infrastructure is housed in a controlled access facility that restricts
access to authorized individuals. The network infrastructure is protected by a firewall and traffic
is monitored and logged both on the firewall and servers. Sensitive administrative activities are
carried out over secure, encrypted links between our offices and hosting facility. Administrative


PRIVACY NOTICE-0415                                                                      Page 1 of 2
                                                                                           EXHIBIT A - 002
    4:20-cv-02593-SAL       Date Filed 07/13/20     Entry Number 1-1      Page 11 of 80
                                                                                      103 GL 0010155-01




                                                                                                  ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
access is limited not only to authorized employees but also to specific remote administration
protocols and IP addresses. All employees with access to personally identifiable information
have been advised of Argo Group's security policies and practices. Argo Group will continue to
conduct internal audits of its security systems and make all necessary enhancements to ensure
the safety of the website and its users. No method of transmission over the Internet or method
of electronic storage is 100% secure; therefore, while Argo Group uses commercially
acceptable means to protect your information, we cannot guarantee absolute security.

Any Argo Group employee who becomes aware of the inappropriate use or disclosure of Social
Security numbers and other protected nonpublic personal information is expected to
immediately report such behavior to the General Counsel for further action.

Corrected/Updated Information

This policy applies to certain insureds of Argo Group, including but not limited to worker's
compensation claimants. If you have any questions about this Privacy Policy, please contact:

                                     General Counsel
                                   Argo Group US, Inc.
                                     P.O. Box 469011
                                 San Antonio, Texas 78246
                                      (210) 321-8400

*Note: Argo Group is the parent of Argonaut Insurance Company; Argonaut-Southwest
Insurance Company; Argonaut-Midwest Insurance Company; Argonaut Great Central Insurance
Company; Argonaut Limited Risk Insurance Company; ARIS Title Insurance Corporation; Select
Markets Insurance Company; Colony Insurance Company; Colony Specialty Insurance
Company; Peleus Insurance Company (fka Colony National Insurance Company); Rockwood
Casualty Insurance Company; Somerset Casualty Insurance Company; Grocers Insurance
Agency, Inc.; Central Insurance Management, Inc.; Alteris Insurance Services, Inc.; Trident
Insurance Services, LLC; Commercial Deposit Insurance Agency, Inc.; Sonoma Risk
Management, LLC; John Sutak Insurance Brokers, Inc.; Colony Management Services, Inc.;
Argonaut Management Services, Inc.; and Argonaut Claims Management, LLC. This Privacy
Policy applies to all companies and business produced or underwritten within Argo Group.




PRIVACY NOTICE-0415                                                               Page 2 of 2
                                                                                     EXHIBIT A - 003
       4:20-cv-02593-SAL         Date Filed 07/13/20     Entry Number 1-1        Page 12 of 80
                                                                                             103 GL 0010155-01




                                                                                                            ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SERVICE OF SUIT
If service of process is to be made upon the Company by way of hand delivery or courier service,
delivery should be made to the Company's principal place of business:

Claims Manager
 Colony Insurance Company,
 Colony Specialty Insurance Company, or
 Peleus Insurance Company
 8720 Stony Point Parkway, Suite 400
 Richmond, Virginia 23235

If service of process is to be made upon the Company by way of the U.S. Postal Service, the following
mailing address should be used:

General Counsel
 Colony Insurance Company,
 Colony Specialty Insurance Company, or
 Peleus Insurance Company
 P.O. Box 469011
 San Antonio, Texas 78246

Where required by statute, regulation, or other regulatory directive, the Company appoints the
Commissioner of Insurance, or other designee specified for that purpose, as its attorney for
acceptance of service of all legal process in the state in any action or proceeding arising out of this
insurance.

The Commissioner or other designee is requested to forward process to the Company as shown
above, or if required in his/her particular state, to a designated resident agent for service of process.


         ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U094-0415                                                                                   Page 1 of 1
                                                                                             EXHIBIT A - 004
            4:20-cv-02593-SAL         Date Filed 07/13/20         Entry Number 1-1       Page 13 of 80
                                                                                                     103 GL 0010155-01




                                                                                                                     ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                                         SIGNATURE PAGE

IN WITNESS WHEREOF, the company issuing this policy has caused this policy to be signed by its President and its
Secretary and countersigned (if required) on the Declarations page by a duly authorized representative of the company.
This endorsement is executed by the company stated in the Declarations.


Colony Insurance Company




adevs-_ ---ele445                    0., .„------
        President                     Secretary




SIGCIC 1013                                          Argo Group                                           Page 1 of 1
                                                                                                     EXHIBIT A - 005
              4:20-cv-02593-SAL          Date Filed 07/13/20                          Entry Number 1-1                       Page 14 of 80
                                                                                                                                         103 GL 0010155-01
                                       COMMON POLICY DECLARATIONS




                                                                                                                                                              ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      Colony Insurance Company                                                                POLICY NUMBER: 103 GL 0010155-01
      8720 STONY POINT PARKWAY, SUITE 400
      RICHMOND, VA 23235                                                                      RENEWAL OF:                       103 GL 0010155-00

                                                                                                                                          Issued 06/17/2016

1.    NAMED INSURED AND MAILING ADDRESS:                                      PRODUCER: 0000058
     Hucks Pool Company, Inc                                                        Southwest Risk, LP (Dallas)
     3001 Drywall Dr.                                                               8144 Walnut Hill Lane,Suite 1400
     Myrtle Beach, SC 29577                                                         Dallas, TX 75231


2.    POLICY PERIOD: From 06/21/2016 to 06/21/2017 12:01 A.M. Standard Time at your Mailing Address above
      IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL OF THE TERMS OF THIS POLICY, WE AGREE WITH YOU TO
      PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

3.    THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS INDICATED.
      THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                                        COVERAGE PARTS                                                                                            PREMIUM

      Commercial General Liability Coverage Form                                                                                                 $16,125.00
                        Premium charge for coverage of certified acts of terrorism:
                                   (Per Terrorism Policyholder Disclosure attached.)
                                                Or
       Coverage for certified acts of terrorism has been rejected; exclusion attached.
                                     (Per Terrorism Policyholder Disclosure attached.)




     Premium shown is payable at inception                                                 Total Policy Premium:                                 $16,125.00

                                                                                                      Inspection Fee:
4.   FORMS APPLICABLE TO ALL COVERAGES:

     See Form 0001 — Schedule of Forms and Endorsements

5.   BUSINESS DESCRIPTION: Pool, Spas, and Fountain Installation, Service and Maintenance


Countersigned:                                                                By:
                           Date                                                                                    Authorized representative




     This policy excluded Terrorism
     This policy contains a mold and fungus exclusion and/or limitation




                                      Includes copyrighted material of Insurance Services Office, Inc with its permission.
                                                       Copyright Insurance Services Office, Inc 1994
DCJ6550 (07/02)

                                                                                                                                               EXHIBIT A - 006
4:20-cv-02593-SAL         Date Filed 07/13/20       Entry Number 1-1        Page 15 of 80




                                                                                                    ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
Attachment A



         Named Insured:        HUCKS POOL COMPANY INC

                  Carrier:     Colony Insurance Co

          Policy Number:       103GL001015501

           Effective Date:     6/21/2016-6/21/2017

               Premium:        $16,125.00
             Total Fees:       $825.00
      Surplus Lines Tax:       $678.00

        Tax - Municipality     $339.00


                     Total:    $17,967.00



 This company has been approved by the director or his designee of the South Carolina
Department of Insurance to write business in this State as an eligible surplus lines insurer,
but it is not afforded guaranty fund




Southwest Risk LP
8144 Walnut Hill Lane, Suite 1400
Dallas, TX 75231

TX SLtt 18077




                                                                                        EXHIBIT A - 007
            4:20-cv-02593-SAL      Date Filed 07/13/20       Entry Number 1-1    Page 16 of 80
                                                                                             103 GL 0010155-01
                Insured:   Hucks Pool Company, Inc.                                    0001 (10/04)




                                                                                                         ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
         Policy Number:    103 GL 0010155-01


               SCHEDULE OF FORMS AND ENDORSEMENTS
Forms and Endorsements applying to and made part of this policy at the time of issuance:

      NUMBER                                                   TITLE

ILP001-0104                 U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN ASSETS
                            CONTROL ("OFAC") ADVISORY NOTICE TO POLICYHOLDERS
PRIVACYNOTICE-0415          PRIVACY NOTICE
U094-0415                   SERVICE OF SUIT
SIGCIC-1013                 SIGNATURE PAGE
DCJ6550-0702                COMMON POLICY DECLARATIONS
U001-1004                   SCHEDULE OF FORMS & ENDORSEMENTS
DCJ6553-0702                COMMERCIAL GENERAL LIABILITY COVERAGE PART
                            DECLARATIONS
CG0001-0413                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM
IL0017-1198                 COMMON POLICY CONDITIONS
U502-0507                   BROADENED PROPERTY DAMAGE COVERAGE FOR SWIMMING
                            POOLS
U649C-0116                  CONTRACTORS PAC
U651A-1014                  IDENTITY RECOVERY COVERAGE
UCG2175-0115                CERTIFIED ACTS OF TERRORISM AND OTHER ACTS OF TERRORISM
                            EXCLUSION
CG2107-0514                 EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                            PERSONAL INFORMATION AND DATA-RELATED LIABILITY - LIMITED
                            BODILY INJURY EXCEPTION NOT INCLUDED
CG2109-0615                 EXCLUSION - UNMANNED AIRCRAFT
CG2149-0999                 TOTAL POLLUTION EXCLUSION ENDORSEMENT
CG2167-1204                 FUNGI OR BACTERIA EXCLUSION
CG2186-1204                 EXCLUSION - EXTERIOR INSULATION AND FINISH SYSTEMS
CG2196-0305                 SILICA OR SILICA-RELATED DUST EXCLUSION
CG2426-0413                 AMENDMENT OF INSURED CONTRACT DEFINITION
IL0021-0908                 NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                            FORM)
U002A-0212                  MINIMUM POLICY PREMIUM
U009-0310                   AIRCRAFT PRODUCTS AND GROUNDING EXCLUSION
U048-0310                   EMPLOYMENT RELATED PRACTICES EXCLUSION
U070AS-0512                 DEDUCTIBLE LIABILITY INSURANCE
U073-0815                   EXCLUSION - CONTINUOUS, PROGRESSIVE OR REPEATED - BODILY
                            INJURY OR PROPERTY DAMAGE
U250-0310                   COMPOSITE RATE ENDORSEMENT
U252-0913                   WARRANTY OF SUBCONTRACTOR LIMITS
U265-0116                   EXCLUSION - PROFESSIONAL SERVICES
U266-0510                   EXCLUSION - USL&H, JONES ACT OR OTHER MARITIME LAWS
U267A-0813                  CROSS SUITS EXCLUSION
U276-0310                   EXCLUSION - BREACH OF CONTRACT
U466-0212                   EXCLUSION - LEAD
U467-0212                   EXCLUSION - ASBESTOS
U483-1115                   EXCLUSION - DEDICATED INSURANCE PROGRAM (S)
U527B-0913                  EXCLUSION - ANY RESIDENTIAL CONSTRUCTION WORK EXCEPT AS
                            SPECIFIED
U531-0413                   EXCLUSION - INJURY TO TEMPORARY WORKER, VOLUNTEER
                            WORKER, OR CASUAL WORKER
U638-0210                   EXCLUSION - IMPORTED DRYWALL DAMAGE - RESIDENTIAL
                            CONSTRUCTION
U730-0212                   EXCLUSION - BENZENE
UlL0249-0907                SOUTH CAROLINA CHANGES - CANCELLATION AND NONRENEWAL



                                               Page 1 of 1
                                                                                            EXHIBIT A - 008
                  4:20-cv-02593-SAL            Date Filed 07/13/20               Entry Number 1-1                Page 17 of 80
                                                                                                                             103 GL 0010155-01

COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS




                                                                                                                                             ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
This coverage part consists of this Declarations form, the Common Policy Conditions, the Commercial General Liability
Coverage Form and the endorsements indicated as applicable.

POLICY NO.               103 GL 0010155-01
NAMED INSURED:           Hucks Pool Company, Inc.

LIMITS OF INSURANCE
   General Aggregate Limit (Other Than Products — Completed Operations)                                   $2,000,000
   Products Completed Operations Aggregate Limit                                                          $2,000,000
   Personal & Advertising Injury Limit                                                                    $1,000,000
   Each Occurrence Limit                                                                                  $1,000,000
   Damage To Premises Rented To You Limit                                                                   $100,000     Any One Premises
   Medical Expense Limit                                                                                      $5,000     Any One Person

RETROACTIVE DATE (CG 00 02 only) — Coverage A of this insurance does not apply to "bodily injury" or "property
damage" which occurs before Retroactive Date, if any, shown below.
Retroactive Date:                                            (Enter Date or "None" if no Retroactive Date Applies)
   Location of All Premises You Own, Rent or Occupy (Same as Item 1 unless shown below):
   3001 Drywall Dr., Myrtle Beach, SC 29577
                                                                                                                        ADVANCE PREMIUM
CLASSIFICATION                  CODE NO.            PREMIUM BASIS                             RATE           PR / CO              ALL OTHER
Contractors -                   91581               Sub Cost If Any                           $25.00         Included                    If Any
subcontracted work              See U252
- in connection
with construction,
reconstruction, erection
or repair - not buildings -
NOC
Swimming Pools -                99507               Gross Sales $900,000                      $17.50         Included               $15,750.00
installation, servicing or
repair - below ground
Ancillary Coverage                                  Per Form                                  Flat                                     $250.00
                                                                                                                                   Fully Earned
Identity Recovery                                                                             Flat                                     $125.00
Coverage                                                                                                                           Fully Earned
FORMS / ENDORSEMENTS APPLICABLE:                                                                      TOTAL PREMIUM
  SEE FORM 0001 - SCHEDULE OF FORMS AND ENDORSEMENTS                                                     FOR THIS                  $16,125.00
                                                                                                      COVERAGE PART
FORM OF BUSINESS: Corporation
    Audit Period: Annual unless otherwise stated:




DCJ6553 (07-02)               Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                               Copyright, Insurance Services Office, Inc., 1984
                                                                                                                              EXHIBIT A - 009
        4:20-cv-02593-SAL          Date Filed 07/13/20        Entry Number 1-1          Page 18 of 80
                                                                                                    103 GL 0010155-01




                                                                                                                       ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 00 01 04 13

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.            (2) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,               occurs during the policy period; and
duties and what is and is not covered.
                                                                (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your"                   under Paragraph 1. of Section II — Who Is
refer to the Named Insured shown in the Declarations,               An Insured and no "employee" authorized
and any other person or organization qualifying as a                by you to give or receive notice of an
Named Insured under this policy. The words "we",                    "occurrence" or claim, knew that the "bodily
"us" and "our" refer to the company providing this                  injury" or "property damage" had occurred,
insurance.                                                          in whole or in part. If such a listed insured
The word "insured" means any person or organization                 or authorized "employee" knew, prior to the
qualifying as such under Section II — Who Is An                     policy period, that the "bodily injury" or
Insured.                                                            "property damage" occurred, then any
                                                                    continuation, change or resumption of such
Other words and phrases that appear in quotation                    "bodily injury" or "property damage" during
marks have special meaning. Refer to Section V —                    or after the policy period will be deemed to
Definitions.                                                        have been known prior to the policy period.
SECTION I — COVERAGES                                         c. "Bodily injury" or "property damage" which
COVERAGE A — BODILY INJURY AND PROPERTY                          occurs during the policy period and was not,
DAMAGE LIABILITY                                                 prior to the policy period, known to have
                                                                 occurred by any insured listed under
1. Insuring Agreement
                                                                 Paragraph 1. of Section II — Who Is An Insured
   a. We will pay those sums that the insured                    or any "employee" authorized by you to give or
      becomes legally obligated to pay as damages                receive notice of an "occurrence" or claim,
      because of "bodily injury" or "property damage"            includes any continuation,           change or
      to which this insurance applies. We will have              resumption of that "bodily injury" or "property
      the right and duty to defend the insured against           damage" after the end of the policy period.
      any "suit" seeking those damages. However,
                                                              d. "Bodily injury" or "property damage" will be
      we will have no duty to defend the insured
                                                                 deemed to have been known to have occurred
      against any "suit" seeking damages for "bodily
                                                                 at the earliest time when any insured listed
      injury" or "property damage" to which this
                                                                 under Paragraph 1. of Section II — Who Is An
      insurance does not apply. We may, at our
      discretion, investigate any "occurrence" and               Insured or any "employee" authorized by you to
                                                                 give or receive notice of an "occurrence" or
      settle any claim or "suit" that may result. But:
                                                                 claim:
     (1) The amount we will pay for damages is
                                                                (1) Reports all, or any part, of the "bodily injury"
         limited as described in Section III — Limits
                                                                     or "property damage" to us or any other
         Of Insurance; and
                                                                     insurer;
     (2) Our right and duty to defend ends when we
                                                                (2) Receives a written or verbal demand or
         have used up the applicable limit of
                                                                    claim for damages because of the "bodily
         insurance in the payment of judgments or
                                                                    injury" or "property damage"; or
         settlements under Coverages A or B or
         medical expenses under Coverage C.                     (3) Becomes aware by any other means that
                                                                    "bodily injury" or "property damage" has
      No other obligation or liability to pay sums or
                                                                    occurred or has begun to occur.
      perform acts or services is covered unless
      explicitly provided for under Supplementary             e. Damages because of "bodily injury" include
      Payments — Coverages A and B.                              damages claimed by any person or
                                                                 organization for care, loss of services or death
   b. This insurance applies to "bodily injury" and
                                                                 resulting at any time from the "bodily injury".
      "property damage" only if:
     (1) The "bodily injury" or "property damage" is
         caused by an "occurrence" that takes place
         in the "coverage territory";




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                         Page 1 of 16
                                                                                                     EXHIBIT A - 010
        4:20-cv-02593-SAL           Date Filed 07/13/20         Entry Number 1-1         Page 19 of 80
                                                                                                     103 GL 0010155-01




                                                                                                                        ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
2. Exclusions                                                      This exclusion applies even if the claims
   This insurance does not apply to:                               against any insured allege negligence or other
                                                                   wrongdoing in:
   a. Expected Or Intended Injury
                                                                      (a) The supervision, hiring, employment,
      "Bodily injury" or "property damage" expected                       training or monitoring of others by that
      or intended from the standpoint of the insured.                     insured; or
      This exclusion does not apply to "bodily injury"
      resulting from the use of reasonable force to                   (b) Providing    or   failing   to   provide
      protect persons or property.                                        transportation with respect to any
                                                                          person that may be under the influence
   b. Contractual Liability                                               of alcohol;
      "Bodily injury" or "property damage" for which               if the "occurrence" which caused the "bodily
      the insured is obligated to pay damages by                   injury" or "property damage", involved that
      reason of the assumption of liability in a                   which is described in Paragraph (1), (2) or (3)
      contract or agreement. This exclusion does not               above.
      apply to liability for damages:
                                                                   However, this exclusion applies only if you are
     (1) That the insured would have in the absence                in the business of manufacturing, distributing,
         of the contract or agreement; or                          selling, serving or furnishing alcoholic
     (2) Assumed in a contract or agreement that is                beverages. For the purposes of this exclusion,
         an "insured contract", provided the "bodily               permitting a person to bring alcoholic
         injury" or "property damage" occurs                       beverages on your premises, for consumption
         subsequent to the execution of the contract               on your premises, whether or not a fee is
         or agreement. Solely for the purposes of                  charged or a license is required for such
         liability assumed in an "insured contract",               activity, is not by itself considered the business
         reasonable attorneys' fees and necessary                  of selling, serving or furnishing alcoholic
         litigation expenses incurred by or for a party            beverages.
         other than an insured are deemed to be                 d. Workers' Compensation And Similar Laws
         damages because of "bodily injury" or
         "property damage", provided:                              Any obligation of the insured under a workers'
                                                                   compensation,       disability  benefits   or
        (a) Liability to such party for, or for the cost           unemployment compensation law or any
            of, that party's defense has also been                 similar law.
            assumed in the same "insured contract";
            and                                                 e. Employer's Liability
        (b) Such attorneys' fees and litigation                    "Bodily injury" to:
            expenses are for defense of that party                (1) An "employee" of the insured arising out of
            against a civil or alternative dispute                    and in the course of:
            resolution proceeding in which damages                    (a) Employment by the insured; or
            to which this insurance applies are
            alleged.                                                  (b) Performing duties related to the conduct
                                                                          of the insured's business; or
   c. Liquor Liability
                                                                  (2) The spouse, child, parent, brother or sister
      "Bodily injury" or "property damage" for which                  of that "employee" as a consequence of
      any insured may be held liable by reason of:                    Paragraph (1) above.
     (1) Causing or contributing to the intoxication of            This exclusion applies whether the insured
         any person;                                               may be liable as an employer or in any other
     (2) The furnishing of alcoholic beverages to a                capacity and to any obligation to share
         person under the legal drinking age or                    damages with or repay someone else who
         under the influence of alcohol; or                        must pay damages because of the injury.
     (3) Any statute, ordinance or regulation relating             This exclusion does not apply to liability
         to the sale, gift, distribution or use of                 assumed by the insured under an "insured
         alcoholic beverages.                                      contract".




Page 2 of 16                           © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
                                                                                                       EXHIBIT A - 011
        4:20-cv-02593-SAL           Date Filed 07/13/20       Entry Number 1-1         Page 20 of 80
                                                                                                   103 GL 0010155-01




                                                                                                                      ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
   f. Pollution                                                     (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                   on which any insured or any contractors
         out of the actual, alleged or threatened                       or subcontractors working directly or
         discharge, dispersal, seepage, migration,                      indirectly on any insured's behalf are
         release or escape of "pollutants":                             performing operations if the "pollutants"
                                                                        are brought on or to the premises, site
        (a) At or from any premises, site or location                   or location in connection with such
            which is or was at any time owned or                        operations by such insured, contractor
            occupied by, or rented or loaned to, any                    or    subcontractor.   However,      this
            insured. However, this subparagraph                         subparagraph does not apply to:
            does not apply to:
                                                                        (i) "Bodily injury" or "property damage"
            (i)  "Bodily injury" if sustained within a                      arising out of the escape of fuels,
                 building and caused by smoke,                              lubricants or other operating fluids
                 fumes, vapor or soot produced by or                        which are needed to perform the
                 originating from equipment that is                         normal electrical,      hydraulic or
                 used to heat, cool or dehumidify the                       mechanical functions necessary for
                 building, or equipment that is used to                     the operation of "mobile equipment"
                 heat water for personal use, by the                        or its parts, if such fuels, lubricants
                 building's occupants or their guests;                      or other operating fluids escape from
            (ii) "Bodily injury" or "property damage"                       a vehicle part designed to hold, store
                 for which you may be held liable, if                       or receive them. This exception does
                 you are a contractor and the owner                         not apply if the "bodily injury" or
                 or lessee of such premises, site or                        "property damage" arises out of the
                 location has been added to your                            intentional discharge, dispersal or
                 policy as an additional insured with                       release of the fuels, lubricants or
                 respect to your ongoing operations                         other operating fluids, or if such
                 performed for that additional insured                      fuels, lubricants or other operating
                 at that premises, site or location and                     fluids are brought on or to the
                 such premises, site or location is not                     premises, site or location with the
                 and never was owned or occupied                            intent that they be discharged,
                 by, or rented or loaned to, any                            dispersed or released as part of the
                 insured, other than that additional                        operations being performed by such
                 insured; or                                                insured, contractor or subcontractor;
           (iii) "Bodily injury" or "property damage"                  (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                        sustained within a building and
                 from a "hostile fire";                                     caused by the release of gases,
                                                                            fumes or vapors from materials
        (b) At or from any premises, site or location
                                                                            brought into that building in
            which is or was at any time used by or
                                                                            connection with operations being
            for any insured or others for the
                                                                            performed by you or on your behalf
            handling, storage, disposal, processing
                                                                            by a contractor or subcontractor; or
            or treatment of waste;
                                                                       (iii) "Bodily injury" or "property damage"
        (c) Which are or were at any time
                                                                             arising out of heat, smoke or fumes
            transported, handled, stored, treated,
                                                                             from a "hostile fire".
            disposed of, or processed as waste by
            or for:                                                 (e) At or from any premises, site or location
                                                                        on which any insured or any contractors
            (i) Any insured; or
                                                                        or subcontractors working directly or
           (ii) Any person or organization for whom                     indirectly on any insured's behalf are
                you may be legally responsible; or                      performing operations if the operations
                                                                        are to test for, monitor, clean up,
                                                                        remove, contain, treat, detoxify or
                                                                        neutralize, or in any way respond to, or
                                                                        assess the effects of, "pollutants".




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                        Page 3 of 16
                                                                                                    EXHIBIT A - 012
        4:20-cv-02593-SAL           Date Filed 07/13/20        Entry Number 1-1         Page 21 of 80
                                                                                                    103 GL 0010155-01




                                                                                                                     ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
     (2) Any loss, cost or expense arising out of                (5) "Bodily injury" or "property damage" arising
         any:                                                        out of:
        (a) Request, demand, order or statutory or                  (a) The operation of machinery or
            regulatory requirement that any insured                     equipment that is attached to, or part of,
            or others test for, monitor, clean up,                      a land vehicle that would qualify under
            remove, contain, treat, detoxify or                         the definition of "mobile equipment" if it
            neutralize, or in any way respond to, or                    were not subject to a compulsory or
            assess the effects of, "pollutants"; or                     financial responsibility law or other
        (b) Claim or suit by or on behalf of a                          motor vehicle insurance law where it is
            governmental authority for damages                          licensed or principally garaged; or
            because of testing for, monitoring,                      (b) The operation of any of the machinery
            cleaning up, removing, containing,                           or equipment listed in Paragraph f.(2) or
            treating, detoxifying or neutralizing, or in                 f.(3) of the definition of "mobile
            any way responding to, or assessing the                      equipment".
            effects of, "pollutants".                          h. Mobile Equipment
         However, this paragraph does not apply to                "Bodily injury" or "property damage" arising out
         liability for damages because of "property               of:
         damage" that the insured would have in the
         absence of such request, demand, order or               (1) The transportation of "mobile equipment" by
         statutory or regulatory requirement, or such                an "auto" owned or operated by or rented or
         claim or "suit" by or on behalf of a                        loaned to any insured; or
         governmental authority.                                 (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                   in practice for, or while being prepared for,
                                                                     any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out               or stunting activity.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or          i. War
      watercraft owned or operated by or rented or                "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation               caused, arising, directly or indirectly, out of:
      and "loading or unloading".
                                                                 (1) War, including undeclared or civil war;
      This exclusion applies even if the claims
                                                                 (2) Warlike action by a military force, including
      against any insured allege negligence or other                 action in hindering or defending against an
      wrongdoing in the supervision, hiring,                         actual or expected attack, by any
      employment, training or monitoring of others by                government, sovereign or other authority
      that insured, if the "occurrence" which caused                 using military personnel or other agents; or
      the "bodily injury" or "property damage"
      involved the ownership, maintenance, use or                (3) Insurrection, rebellion, revolution, usurped
      entrustment to others of any aircraft, "auto" or               power, or action taken by governmental
      watercraft that is owned or operated by or                     authority in hindering or defending against
      rented or loaned to any insured.                               any of these.
      This exclusion does not apply to:                         j. Damage To Property
     (1) A watercraft while ashore on premises you                 "Property damage" to:
         own or rent;                                            (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                        any costs or expenses incurred by you, or
                                                                     any other person, organization or entity, for
        (a) Less than 26 feet long; and                              repair,     replacement,      enhancement,
        (b) Not being used to carry persons or                       restoration or maintenance of such property
            property for a charge;                                   for any reason, including prevention of
     (3) Parking an "auto" on, or on the ways next                   injury to a person or damage to another's
         to, premises you own or rent, provided the                  property;
         "auto" is not owned by or rented or loaned              (2) Premises you sell, give away or abandon, if
         to you or the insured;                                      the "property damage" arises out of any
     (4) Liability assumed under any "insured                        part of those premises;
         contract" for the ownership, maintenance or             (3) Property  loaned to you;
         use of aircraft or watercraft; or




Page 4 of 16                          © Insurance Services Office, Inc., 2012                    CG 00 01 04 13
                                                                                                    EXHIBIT A - 013
        4:20-cv-02593-SAL            Date Filed 07/13/20       Entry Number 1-1         Page 22 of 80
                                                                                                    103 GL 0010155-01




                                                                                                                       ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
     (4) Personal property in the care, custody or                This exclusion does not apply to the loss of use
         control of the insured;                                  of other property arising out of sudden and
     (5) That particular part of real property on                 accidental physical injury to "your product" or
         which you or any contractors or                          "your work" after it has been put to its intended
         subcontractors working directly or indirectly            use.
         on your behalf are performing operations, if          n. Recall Of Products, Work Or Impaired
         the "property damage" arises out of those                Property
         operations; or                                           Damages claimed for any loss, cost or
     (6) That particular part of any property that                expense incurred by you or others for the loss
         must be restored, repaired or replaced                   of use, withdrawal, recall, inspection, repair,
         because "your work" was incorrectly                      replacement, adjustment, removal or disposal
         performed on it.                                         of:
      Paragraphs (1), (3) and (4) of this exclusion do           (1) "Your product";
      not apply to "property damage" (other than                 (2) "Your work"; or
      damage by fire) to premises, including the
      contents of such premises, rented to you for a             (3) "Impaired property";
      period of seven or fewer consecutive days. A                if such product, work, or property is withdrawn
      separate limit of insurance applies to Damage               or recalled from the market or from use by any
      To Premises Rented To You as described in                   person or organization because of a known or
      Section III — Limits Of Insurance.                          suspected defect, deficiency, inadequacy or
      Paragraph (2) of this exclusion does not apply              dangerous condition in it.
      if the premises are "your work" and were never           o. Personal And Advertising Injury
      occupied, rented or held for rental by you.                 "Bodily injury" arising out of "personal and
      Paragraphs (3), (4), (5) and (6) of this                    advertising injury".
      exclusion do not apply to liability assumed
                                                               p. Electronic Data
      under a sidetrack agreement.
                                                                  Damages arising out of the loss of, loss of use
      Paragraph (6) of this exclusion does not apply
                                                                  of, damage to, corruption of, inability to access,
      to "property damage" included in the "products-
                                                                  or inability to manipulate electronic data.
      completed operations hazard".
                                                                  However, this exclusion does not apply to
   k. Damage To Your Product
                                                                  liability for damages because of "bodily injury".
      "Property damage" to "your product" arising out
                                                                  As used in this exclusion, electronic data
      of it or any part of it.
                                                                  means information, facts or programs stored as
   I. Damage To Your Work                                         or on, created or used on, or transmitted to or
      "Property damage" to "your work" arising out of             from computer software, including systems and
      it or any part of it and included in the "products-         applications software, hard or floppy disks, CD-
      completed operations hazard".                               ROMs, tapes, drives, cells, data processing
                                                                  devices or any other media which are used
      This exclusion does not apply if the damaged                with electronically controlled equipment.
      work or the work out of which the damage
      arises was performed on your behalf by a                 q. Recording And Distribution Of Material Or
      subcontractor.                                              Information In Violation Of Law
  m. Damage To Impaired Property Or Property                      "Bodily injury" or "property damage" arising
      Not Physically Injured                                      directly or indirectly out of any action or
                                                                  omission that violates or is alleged to violate:
      "Property damage" to "impaired property" or
      property that has not been physically injured,             (1) The Telephone Consumer Protection Act
      arising out of:                                                (TCPA), including any amendment of or
                                                                     addition to such law;
     (1) A defect, deficiency, inadequacy or
          dangerous condition in "your product" or               (2) The CAN-SPAM Act of 2003, including any
          "your work"; or                                            amendment of or addition to such law;
     (2) A delay or failure by you or anyone acting              (3) The Fair Credit Reporting Act (FCRA), and
          on your behalf to perform a contract or                    any amendment of or addition to such law,
          agreement in accordance with its terms.                    including the Fair and Accurate Credit
                                                                     Transactions Act (FACTA); or




CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                        Page 5 of 16
                                                                                                      EXHIBIT A - 014
         4:20-cv-02593-SAL           Date Filed 07/13/20       Entry Number 1-1         Page 23 of 80
                                                                                                    103 GL 0010155-01




                                                                                                                     ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      (4) Any federal, state or local statute,              2. Exclusions
          ordinance or regulation, other than the              This insurance does not apply to:
          TCPA, CAN-SPAM Act of 2003 or FCRA
          and their amendments and additions, that             a. Knowing Violation Of Rights Of Another
          addresses, prohibits, or limits the printing,           "Personal and advertising injury" caused by or
          dissemination,     disposal,       collecting,          at the direction of the insured with the
          recording,     sending,         transmitting,           knowledge that the act would violate the rights
          communicating or distribution of material or            of another and would inflict "personal and
          information.                                            advertising injury".
   Exclusions c. through n. do not apply to damage             b. Material Published With Knowledge Of
   by fire to premises while rented to you or                     Falsity
   temporarily occupied by you with permission of the
                                                                  "Personal and advertising injury" arising out of
   owner. A separate limit of insurance applies to this
                                                                  oral or written publication, in any manner, of
   coverage as described in Section III — Limits Of
                                                                  material, if done by or at the direction of the
   Insurance.
                                                                  insured with knowledge of its falsity.
COVERAGE B — PERSONAL AND ADVERTISING
                                                               c. Material Published Prior To Policy Period
INJURY LIABILITY
                                                                  "Personal and advertising injury" arising out of
1. Insuring Agreement
                                                                  oral or written publication, in any manner, of
   a. We will pay those sums that the insured                     material whose first publication took place
      becomes legally obligated to pay as damages                 before the beginning of the policy period.
      because of "personal and advertising injury" to          d. Criminal Acts
      which this insurance applies. We will have the
      right and duty to defend the insured against                "Personal and advertising injury" arising out of
      any "suit" seeking those damages. However,                  a criminal act committed by or at the direction
      we will have no duty to defend the insured                  of the insured.
      against any "suit" seeking damages for                   e. Contractual Liability
      "personal and advertising injury" to which this
                                                                  "Personal and advertising injury" for which the
      insurance does not apply. We may, at our
                                                                  insured has assumed liability in a contract or
      discretion, investigate any offense and settle
                                                                  agreement. This exclusion does not apply to
      any claim or "suit" that may result. But:
                                                                  liability for damages that the insured would
     (1) The amount we will pay for damages is                    have in the absence of the contract or
          limited as described in Section III — Limits            agreement.
          Of Insurance; and
                                                                f. Breach Of Contract
      (2) Our right and duty to defend end when we
                                                                  "Personal and advertising injury" arising out of
          have used up the applicable limit of
                                                                  a breach of contract, except an implied
          insurance in the payment of judgments or
                                                                  contract to use another's advertising idea in
          settlements under Coverages A or B or
                                                                  your "advertisement".
          medical expenses under Coverage C.
                                                               g. Quality Or Performance Of Goods — Failure
      No other obligation or liability to pay sums or
                                                                  To Conform To Statements
      perform acts or services is covered unless
      explicitly provided for under Supplementary                 "Personal and advertising injury" arising out of
      Payments — Coverages A and B.                               the failure of goods, products or services to
                                                                  conform with any statement of quality or
   b. This insurance applies to "personal and
                                                                  performance made in your "advertisement".
      advertising injury" caused by an offense arising
      out of your business but only if the offense was         h. Wrong Description Of Prices
      committed in the "coverage territory" during the            "Personal and advertising injury" arising out of
      policy period.                                              the wrong description of the price of goods,
                                                                  products or services stated in your
                                                                  "advertisement".




Page 6 of 16                          © Insurance Services Office, Inc., 2012                    CG 00 01 04 13
                                                                                                    EXHIBIT A - 015
        4:20-cv-02593-SAL           Date Filed 07/13/20        Entry Number 1-1         Page 24 of 80
                                                                                                    103 GL 0010155-01




                                                                                                                      ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
   i. Infringement Of Copyright, Patent,                       n. Pollution-related
      Trademark Or Trade Secret                                   Any loss, cost or expense arising out of any:
      "Personal and advertising injury" arising out of           (1) Request, demand, order or statutory or
      the infringement of copyright,             patent,             regulatory requirement that any insured or
      trademark, trade secret or other intellectual                  others test for, monitor, clean up, remove,
      property rights. Under this exclusion, such                    contain, treat, detoxify or neutralize, or in
      other intellectual property rights do not include              any way respond to, or assess the effects
      the use of another's advertising idea in your                  of, "pollutants"; or
      "advertisement".
                                                                 (2) Claim or suit by or on behalf of a
      However, this exclusion does not apply to                      governmental authority for damages
      infringement, in your "advertisement", of                      because of testing for, monitoring, cleaning
      copyright, trade dress or slogan.                              up,     removing,    containing,    treating,
      Insureds In Media And Internet Type                            detoxifying or neutralizing, or in any way
      Businesses                                                     responding to, or assessing the effects of,
      "Personal and advertising injury" committed by                 "pollutants".
      an insured whose business is:                            o. War
     (1) Advertising, broadcasting, publishing or                 "Personal and advertising injury", however
         telecasting;                                             caused, arising, directly or indirectly, out of:
     (2) Designing or determining content of web                 (1) War, including undeclared or civil war;
         sites for others; or                                    (2) Warlike action by a military force, including
     (3) An Internet search, access, content or                      action in hindering or defending against an
         service provider.                                           actual or expected attack, by any
      However, this exclusion does not apply to                      government, sovereign or other authority
      Paragraphs 14.a., b. and c. of "personal and                   using military personnel or other agents; or
      advertising injury" under the Definitions                  (3) Insurrection, rebellion, revolution, usurped
      section.                                                       power, or action taken by governmental
      For the purposes of this exclusion, the placing                authority in hindering or defending against
      of frames, borders or links, or advertising, for               any of these.
      you or others anywhere on the Internet, is not           p. Recording And Distribution Of Material Or
      by itself, considered the business of                       Information In Violation Of Law
      advertising,  broadcasting,     publishing    or            "Personal and advertising injury" arising
      telecasting.                                                directly or indirectly out of any action or
   k. Electronic Chatrooms Or Bulletin Boards                     omission that violates or is alleged to violate:
      "Personal and advertising injury" arising out of           (1) The Telephone Consumer Protection Act
      an electronic chatroom or bulletin board the                    (TCPA), including any amendment of or
      insured hosts, owns, or over which the insured                  addition to such law;
      exercises control.                                         (2) The CAN-SPAM Act of 2003, including any
   I. Unauthorized Use Of Another's Name Or                           amendment of or addition to such law;
      Product                                                         The  Fair Credit Reporting Act (FCRA), and
                                                                 (3)
      "Personal and advertising injury" arising out of                any amendment of or addition to such law,
      the unauthorized use of another's name or                       including the Fair and Accurate Credit
      product in your e-mail address, domain name                     Transactions Act (FACTA); or
      or metatag, or any other similar tactics to                (4) Any federal, state or local statute,
      mislead another's potential customers.                         ordinance or regulation, other than the
  m. Pollution                                                       TCPA, CAN-SPAM Act of 2003 or FCRA
      "Personal and advertising injury" arising out of               and their amendments and additions, that
      the actual, alleged or threatened discharge,                   addresses, prohibits, or limits the printing,
      dispersal, seepage, migration, release or                      dissemination,     disposal,       collecting,
      escape of "pollutants" at any time.                            recording,     sending,         transmitting,
                                                                     communicating or distribution of material or
                                                                     information.




CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                        Page 7 of 16
                                                                                                     EXHIBIT A - 016
        4:20-cv-02593-SAL           Date Filed 07/13/20        Entry Number 1-1         Page 25 of 80
                                                                                                    103 GL 0010155-01




                                                                                                                      ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
COVERAGE C — MEDICAL PAYMENTS                                  d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                             To a person, whether or not an "employee" of
   a. We will pay medical expenses as described                   any insured, if benefits for the "bodily injury"
      below for "bodily injury" caused by an accident:            are payable or must be provided under a
                                                                  workers' compensation or disability benefits
     (1) On premises you own or rent;                             law or a similar law.
     (2) On ways next to premises you own or rent;             e. Athletics Activities
          Or
                                                                  To a person injured while practicing, instructing
     (3) Because of your operations;                              or participating in any physical exercises or
      provided that:                                              games, sports, or athletic contests.
         (a) The accident takes place in the                    f. Products-Completed Operations Hazard
             "coverage territory" and during the policy           Included within the        "products-completed
             period;                                              operations hazard".
         (b) The expenses are incurred and reported            g. Coverage A Exclusions
             to us within one year of the date of the
             accident; and                                        Excluded under Coverage A.
         (c) The injured       person submits to            SUPPLEMENTARY PAYMENTS — COVERAGES A
             examination, at our expense, by                AND B
             physicians of our choice as often as we        1. We will pay, with respect to any claim we
             reasonably require.                               investigate or settle, or any "suit" against an
   b. We will make these payments regardless of                insured we defend:
      fault. These payments will not exceed the                a. All expenses we incur.
      applicable limit of insurance. We will pay               b. Up to $250 for cost of bail bonds required
      reasonable expenses for:                                    because of accidents or traffic law violations
     (1) First aid administered at the time of an                 arising out of the use of any vehicle to which
         accident;                                                the Bodily Injury Liability Coverage applies. We
     (2) Necessary medical, surgical, X-ray and                   do not have to furnish these bonds.
         dental    services,  including  prosthetic            c. The cost of bonds to release attachments, but
         devices; and                                             only for bond amounts within the applicable
     (3) Necessary        ambulance,         hospital,            limit of insurance. We do not have to furnish
         professional nursing and funeral services.               these bonds.
2. Exclusions                                                  d. All reasonable expenses incurred by the
                                                                  insured at our request to assist us in the
   We will not pay expenses for "bodily injury":                  investigation or defense of the claim or "suit",
   a. Any Insured                                                 including actual loss of earnings up to $250 a
                                                                  day because of time off from work.
      To any insured, except "volunteer workers".
                                                               e. All court costs taxed against the insured in the
   b. Hired Person
                                                                  "suit". However, these payments do not include
      To a person hired to do work for or on behalf of            attorneys' fees or attorneys' expenses taxed
      any insured or a tenant of any insured.                     against the insured.
   c. Injury On Normally Occupied Premises                     f. Prejudgment interest awarded against the
      To a person injured on that part of premises                insured on that part of the judgment we pay. If
      you own or rent that the person normally                    we make an offer to pay the applicable limit of
      occupies.                                                   insurance, we will not pay any prejudgment
                                                                  interest based on that period of time after the
                                                                  offer.




Page 8 of 16                          © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
                                                                                                     EXHIBIT A - 017
         4:20-cv-02593-SAL            Date Filed 07/13/20          Entry Number 1-1         Page 26 of 80
                                                                                                        103 GL 0010155-01




                                                                                                                         ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
   g. All interest on the full amount of any judgment              So long as the above conditions are met,
      that accrues after entry of the judgment and                 attorneys' fees incurred by us in the defense of
      before we have paid, offered to pay, or                      that indemnitee, necessary litigation expenses
      deposited in court the part of the judgment that             incurred by us and necessary litigation expenses
      is within the applicable limit of insurance.                 incurred by the indemnitee at our request will be
   These payments will not reduce the limits of                    paid        as       Supplementary     Payments.
   insurance.                                                      Notwithstanding the provisions of Paragraph
                                                                   2.b.(2) of Section I — Coverage A — Bodily Injury
2. If we defend an insured against a "suit" and an                 And Property Damage Liability, such payments will
   indemnitee of the insured is also named as a party              not be deemed to be damages for "bodily injury"
   to the "suit", we will defend that indemnitee if all of         and "property damage" and will not reduce the
   the following conditions are met:                               limits of insurance.
   a. The "suit" against the indemnitee seeks                     Our obligation to defend an insured's indemnitee
       damages for which the insured has assumed                  and to pay for attorneys' fees and necessary
       the liability of the indemnitee in a contract or           litigation expenses as Supplementary Payments
       agreement that is an "insured contract";                   ends when we have used up the applicable limit of
   b. This insurance applies         to     such   liability      insurance in the payment of judgments or
      assumed by the insured;                                     settlements or the conditions set forth above, or
                                                                  the terms of the agreement described in
   c. The obligation to defend, or the cost of the
                                                                  Paragraph f. above, are no longer met.
      defense of, that indemnitee, has also been
      assumed by the insured in the same "insured               SECTION II — WHO IS AN INSURED
      contract";                                                1. If you are designated in the Declarations as:
   d. The allegations in the "suit" and the information            a. An individual, you and your spouse are
      we know about the "occurrence" are such that                    insureds, but only with respect to the conduct
      no conflict appears to exist between the                        of a business of which you are the sole owner.
      interests of the insured and the interests of the
      indemnitee;                                                  b. A partnership or joint venture, you are an
                                                                      insured. Your members, your partners, and
   e. The indemnitee and the insured ask us to                        their spouses are also insureds, but only with
      conduct and control the defense of that                         respect to the conduct of your business.
      indemnitee against such "suit" and agree that
      we can assign the same counsel to defend the                 c. A limited liability company, you are an insured.
      insured and the indemnitee; and                                 Your members are also insureds, but only with
                                                                      respect to the conduct of your business. Your
    f. The indemnitee:                                                managers are insureds, but only with respect
      (1) Agrees in writing to:                                       to their duties as your managers.
         (a) Cooperate with us in the investigation,               d. An organization other than a partnership, joint
             settlement or defense of the "suit";                     venture or limited liability company, you are an
                                                                      insured. Your "executive officers" and directors
         (b) Immediately send us copies of any
                                                                      are insureds, but only with respect to their
             demands, notices, summonses or legal
                                                                      duties as your officers or directors. Your
             papers received in connection with the
                                                                      stockholders are also insureds, but only with
             "suit";
                                                                      respect to their liability as stockholders.
         (c) Notify any other insurer whose coverage
                                                                   e. A trust, you are an insured. Your trustees are
             is available to the indemnitee; and
                                                                      also insureds, but only with respect to their
         (d) Cooperate with us with respect to                        duties as trustees.
             coordinating other applicable insurance
             available to the indemnitee; and
      (2) Provides us with written authorization to:
         (a) Obtain records and other information
             related to the "suit"; and
         (b) Conduct and control the defense of the
             indemnitee in such "suit".




CG 00 01 04 13                            © Insurance Services Office, Inc., 2012                        Page 9 of 16
                                                                                                         EXHIBIT A - 018
         4:20-cv-02593-SAL           Date Filed 07/13/20       Entry Number 1-1          Page 27 of 80
                                                                                                     103 GL 0010155-01




                                                                                                                        ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
2. Each of the following is also an insured:                   c. Any person or organization having proper
   a. Your "volunteer workers" only while performing              temporary custody of your property if you die,
      duties related to the conduct of your business,             but only:
      or your "employees", other than either your                 (1) With respect to liability arising out of the
      "executive officers" (if you are an organization                maintenance or use of that property; and
      other than a partnership, joint venture or limited          (2) Until your legal representative has been
      liability company) or your managers (if you are                  appointed.
      a limited liability company), but only for acts
      within the scope of their employment by you or           d. Your legal representative if you die, but only
      while performing duties related to the conduct               with respect to duties as such. That
      of your business. However, none of these                     representative will have all your rights and
      "employees" or "volunteer workers" are                       duties under this Coverage Part.
      insureds for:                                         3. Any organization you newly acquire or form, other
     (1) "Bodily injury" or "personal and advertising          than a partnership, joint venture or limited liability
          injury":                                             company, and over which you maintain ownership
                                                               or majority interest, will qualify as a Named
         (a) To you, to your partners or members (if           Insured if there is no other similar insurance
             you are a partnership or joint venture),          available to that organization. However:
             to your members (if you are a limited
             liability company), to a co-"employee"            a. Coverage under this provision is afforded only
             while in the course of his or her                    until the 90th day after you acquire or form the
             employment or performing duties related              organization or the end of the policy period,
             to the conduct of your business, or to               whichever is earlier;
             your other "volunteer workers" while              b. Coverage A does not apply to "bodily injury" or
             performing duties related to the conduct             "property damage" that occurred before you
             of your business;                                    acquired or formed the organization; and
         (b) To the spouse, child, parent, brother or           c. Coverage B does not apply to "personal and
             sister of that co-"employee" or                       advertising injury" arising out of an offense
             "volunteer worker" as a consequence of                committed before you acquired or formed the
             Paragraph (1)(a) above;                               organization.
        (c) For which there is any obligation to            No person or organization is an insured with respect
            share damages with or repay someone             to the conduct of any current or past partnership, joint
            else who must pay damages because of            venture or limited liability company that is not shown
            the injury described in Paragraph (1)(a)        as a Named Insured in the Declarations.
            or (b) above; or                                SECTION III — LIMITS OF INSURANCE
        (d) Arising out of his or her providing or          1. The Limits of Insurance shown in the Declarations
            failing to provide professional health             and the rules below fix the most we will pay
            care services.                                     regardless of the number of:
     (2) "Property damage" to property:                        a. Insureds;
         (a) Owned, occupied or used by;                       b. Claims made or "suits" brought; or
        (b) Rented to, in the care, custody or                 c. Persons or organizations making claims or
             control of, or over which physical control           bringing "suits".
             is being exercised for any purpose by;
                                                            2. The General Aggregate Limit is the most we will
          you, any of your "employees", "volunteer             pay for the sum of:
          workers", any partner or member (if you are
          a partnership or joint venture), or any              a. Medical expenses under Coverage C;
          member (if you are a limited liability               b. Damages under Coverage A, except damages
          company).                                               because of "bodily injury" or "property damage"
   b. Any person (other than your "employee" or                   included in the "products-completed operations
      "volunteer worker"), or any organization while              hazard"; and
      acting as your real estate manager.                      c. Damages under Coverage B.




Page 10 of 16                         © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
                                                                                                      EXHIBIT A - 019
         4:20-cv-02593-SAL          Date Filed 07/13/20       Entry Number 1-1        Page 28 of 80
                                                                                                  103 GL 0010155-01




                                                                                                                    ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
3. The Products-Completed Operations Aggregate                  (3) The nature and location of any injury or
   Limit is the most we will pay under Coverage A for               damage arising out of the "occurrence" or
   damages because of "bodily injury" and "property                 offense.
   damage" included in the "products-completed                b. If a claim is made or "suit" is brought against
   operations hazard".                                           any insured, you must:
4. Subject to Paragraph 2. above, the Personal And              (1) Immediately record the specifics of the
   Advertising Injury Limit is the most we will pay                 claim or "suit" and the date received; and
   under Coverage B for the sum of all damages
   because of all "personal and advertising injury"             (2) Notify us as soon as practicable.
   sustained by any one person or organization.                  You must see to it that we receive written
5. Subject to Paragraph 2. or 3. above, whichever                notice of the claim or "suit" as soon as
   applies, the Each Occurrence Limit is the most we             practicable.
   will pay for the sum of:                                   c. You and any other involved insured must:
   a. Damages under Coverage A; and                             (1) Immediately send us copies of any
   b. Medical expenses under Coverage C                             demands, notices, summonses or legal
                                                                    papers received in connection with the
   because of all "bodily injury" and "property                     claim or "suit";
   damage" arising out of any one "occurrence".
                                                                (2) Authorize us to obtain records and other
6. Subject to Paragraph 5. above, the Damage To                     information;
   Premises Rented To You Limit is the most we will
   pay under Coverage A for damages because of                  (3) Cooperate with us in the investigation or
   "property damage" to any one premises, while                     settlement of the claim or defense against
   rented to you, or in the case of damage by fire,                 the "suit"; and
   while rented to you or temporarily occupied by you           (4) Assist us, upon our request, in the
   with permission of the owner.                                    enforcement of any right against any
7. Subject to Paragraph 5. above, the Medical                       person or organization which may be liable
   Expense Limit is the most we will pay under                      to the insured because of injury or damage
   Coverage C for all medical expenses because of                   to which this insurance may also apply.
   "bodily injury" sustained by any one person.               d. No insured will, except at that insured's own
The Limits of Insurance of this Coverage Part apply              cost, voluntarily make a payment, assume any
separately to each consecutive annual period and to              obligation, or incur any expense, other than for
any remaining period of less than 12 months, starting            first aid, without our consent.
with the beginning of the policy period shown in the       3. Legal Action Against Us
Declarations, unless the policy period is extended            No person or organization has a right under this
after issuance for an additional period of less than 12
                                                              Coverage Part:
months. In that case, the additional period will be
deemed part of the last preceding period for purposes         a. To join us as a party or otherwise bring us into
of determining the Limits of Insurance.                          a "suit" asking for damages from an insured; or
SECTION IV — COMMERCIAL GENERAL LIABILITY                     b. To sue us on this Coverage Part unless all of
CONDITIONS                                                       its terms have been fully complied with.
1. Bankruptcy                                                 A person or organization may sue us to recover on
                                                              an agreed settlement or on a final judgment
   Bankruptcy or insolvency of the insured or of the          against an insured; but we will not be liable for
   insured's estate will not relieve us of our                damages that are not payable under the terms of
   obligations under this Coverage Part.                      this Coverage Part or that are in excess of the
2. Duties In The Event Of Occurrence, Offense,                applicable limit of insurance. An agreed settlement
   Claim Or Suit                                              means a settlement and release of liability signed
   a. You must see to it that we are notified as soon         by us, the insured and the claimant or the
      as practicable of an "occurrence" or an offense         claimant's legal representative.
      which may result in a claim. To the extent
      possible, notice should include:
      (1) How, when and where the "occurrence" or
          offense took place;
      (2) The names and addresses of any injured
          persons and witnesses; and




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                      Page 11 of 16
                                                                                                   EXHIBIT A - 020
        4:20-cv-02593-SAL            Date Filed 07/13/20        Entry Number 1-1           Page 29 of 80
                                                                                                       103 GL 0010155-01




                                                                                                                          ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
4. Other Insurance                                                 (3) When this insurance is excess over other
   If other valid and collectible insurance is available               insurance, we will pay only our share of the
   to the insured for a loss we cover under                            amount of the loss, if any, that exceeds the
   Coverages A or B of this Coverage Part, our                         sum of:
   obligations are limited as follows:                                (a) The total amount that all such other
   a. Primary Insurance                                                   insurance would pay for the loss in the
                                                                          absence of this insurance; and
      This insurance is primary except when
      Paragraph b. below applies. If this insurance is                (b) The total of all deductible and self-
      primary, our obligations are not affected unless                    insured amounts under all that other
      any of the other insurance is also primary.                         insurance.
      Then, we will share with all that other                      (4) We will share the remaining loss, if any,
      insurance by the method described in                             with any other insurance that is not
      Paragraph c. below.                                              described in this Excess Insurance
   b. Excess Insurance                                                 provision and was not bought specifically to
                                                                       apply in excess of the Limits of Insurance
     (1) This insurance is excess over:                                shown in the Declarations of this Coverage
         (a) Any of the other insurance, whether                       Part.
             primary, excess, contingent or on any              c. Method Of Sharing
             other basis:
                                                                   If all of the other insurance permits contribution
             (i) That is Fire, Extended Coverage,                  by equal shares, we will follow this method
                 Builder's Risk, Installation Risk or              also. Under this approach each insurer
                 similar coverage for "your work";                 contributes equal amounts until it has paid its
            (ii) That is Fire insurance for premises               applicable limit of insurance or none of the loss
                 rented to you or temporarily                      remains, whichever comes first.
                 occupied by you with permission of                If any of the other insurance does not permit
                 the owner;                                        contribution by equal shares, we will contribute
            (iii) That is insurance purchased by you               by limits. Under this method, each insurer's
                  to cover your liability as a tenant for          share is based on the ratio of its applicable
                  "property damage" to premises                    limit of insurance to the total applicable limits of
                  rented to you or temporarily                     insurance of all insurers.
                  occupied by you with permission of         5. Premium Audit
                  the owner; or
                                                                a. We will compute all premiums for this
            (iv) If the loss arises out of the                     Coverage Part in accordance with our rules
                  maintenance or use of aircraft,                  and rates.
                  "autos" or watercraft to the extent not
                  subject to Exclusion g. of Section I —        b. Premium shown in this Coverage Part as
                  Coverage A — Bodily Injury And                   advance premium is a deposit premium only.
                  Property Damage Liability.                       At the close of each audit period we will
                                                                   compute the earned premium for that period
         (b) Any other primary insurance available to              and send notice to the first Named Insured.
             you covering liability for damages                    The due date for audit and retrospective
             arising out of the premises or                        premiums is the date shown as the due date
             operations, or the products and                       on the bill. If the sum of the advance and audit
             completed operations, for which you                   premiums paid for the policy period is greater
             have been added as an additional                      than the earned premium, we will return the
             insured.                                              excess to the first Named Insured.
     (2) When this insurance is excess, we will have            c. The first Named Insured must keep records of
         no duty under Coverages A or B to defend                  the information we need for premium
         the insured against any "suit" if any other               computation, and send us copies at such times
         insurer has a duty to defend the insured                  as we may request.
         against that "suit". If no other insurer
         defends, we will undertake to do so, but we         6. Representations
         will be entitled to the insured's rights               By accepting this policy, you agree:
         against all those other insurers.                      a. The statements in the           Declarations    are
                                                                   accurate and complete;




Page 12 of 16                          © Insurance Services Office, Inc., 2012                       CG 00 01 04 13
                                                                                                        EXHIBIT A - 021
         4:20-cv-02593-SAL             Date Filed 07/13/20       Entry Number 1-1          Page 30 of 80
                                                                                                       103 GL 0010155-01




                                                                                                                         ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
   b. Those     statements   are     based   upon                However, "auto" does not include "mobile
      representations you made to us; and                        equipment".
   c. We have issued this policy in reliance upon             3. "Bodily injury" means bodily injury, sickness or
      your representations.                                      disease sustained by a person, including death
7. Separation Of Insureds                                        resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and        4. "Coverage territory" means:
   any rights or duties specifically assigned in this            a. The United States of America (including its
   Coverage Part to the first Named Insured, this                   territories and possessions), Puerto Rico and
   insurance applies:                                               Canada;
   a. As if each Named Insured were the only                     b. International waters or airspace, but only if the
      Named Insured; and                                            injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim                 or transportation between any places included
      is made or "suit" is brought.                                 in Paragraph a. above; or
8. Transfer Of Rights Of Recovery Against Others                 c. All other parts of the world if the injury or
   To Us                                                            damage arises out of:
   If the insured has rights to recover all or part of             (1) Goods or products made or sold by you in
   any payment we have made under this Coverage                        the territory described in Paragraph a.
   Part, those rights are transferred to us. The                       above;
   insured must do nothing after loss to impair them.              (2) The activities of a person whose home is in
   At our request, the insured will bring "suit" or                    the territory described in Paragraph a.
   transfer those rights to us and help us enforce                     above, but is away for a short time on your
   them.                                                               business; or
9. When We Do Not Renew                                            (3) "Personal and advertising injury" offenses
   If we decide not to renew this Coverage Part, we                    that take place through the Internet or
   will mail or deliver to the first Named Insured                     similar electronic means of communication;
   shown in the Declarations written notice of the                  provided the insured's responsibility to pay
   nonrenewal not less than 30 days before the                      damages is determined in a "suit" on the
   expiration date.                                                 merits, in the territory described in Paragraph
   If notice is mailed, proof of mailing will be sufficient         a. above or in a settlement we agree to.
   proof of notice.                                           5. "Employee"     includes     a   "leased    worker".
SECTION V — DEFINITIONS                                          "Employee" does not include a "temporary
                                                                 worker".
1. "Advertisement" means a notice that is broadcast
   or published to the general public or specific             6. "Executive officer" means a person holding any of
   market segments about your goods, products or                 the officer positions created by your charter,
   services for the purpose of attracting customers or           constitution, bylaws or any other similar governing
   supporters. For the purposes of this definition:              document.
   a. Notices that are published include material             7. "Hostile fire" means one which becomes
      placed on the Internet or on similar electronic            uncontrollable or breaks out from where it was
      means of communication; and                                intended to be.
   b. Regarding web sites, only that part of a web            8. "Impaired property" means tangible property, other
      site that is about your goods, products or                 than "your product" or "your work", that cannot be
      services for the purposes of attracting                    used or is less useful because:
      customers or supporters is considered an                   a. It incorporates "your product" or "your work"
      advertisement.                                                that is known or thought to be defective,
2. "Auto" means:                                                    deficient, inadequate or dangerous; or
   a. A land motor vehicle, trailer or semitrailer               b. You have failed to fulfill the terms of a contract
      designed for travel on public roads, including                or agreement;
      any attached machinery or equipment; or                    if such property can be restored to use by the
   b. Any other land vehicle that is subject to a                repair, replacement, adjustment or removal of
      compulsory or financial responsibility law or              "your product" or "your work" or your fulfilling the
      other motor vehicle insurance law where it is              terms of the contract or agreement.
      licensed or principally garaged.




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                       Page 13 of 16
                                                                                                        EXHIBIT A - 022
        4:20-cv-02593-SAL            Date Filed 07/13/20       Entry Number 1-1         Page 31 of 80
                                                                                                    103 GL 0010155-01




                                                                                                                     ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
9. "Insured contract" means:                               10."Leased worker" means a person leased to you by
   a. A contract for a lease of premises. However,            a labor leasing firm under an agreement between
      that portion of the contract for a lease of             you and the labor leasing firm, to perform duties
      premises that indemnifies any person or                 related to the conduct of your business. "Leased
      organization for damage by fire to premises             worker" does not include a "temporary worker".
      while rented to you or temporarily occupied by       11."Loading or unloading" means the handling of
      you with permission of the owner is not an              property:
      "insured contract";                                      a. After it is moved from the place where it is
   b. A sidetrack agreement;                                      accepted for movement into or onto an aircraft,
   c. Any easement or license agreement, except in                watercraft or "auto";
      connection with construction or demolition               b. While it is in or on an aircraft, watercraft or
      operations on or within 50 feet of a railroad;              "auto"; or
   d. An obligation, as required by ordinance, to              c. While it is being moved from an aircraft,
      indemnify a municipality, except in connection              watercraft or "auto" to the place where it is
      with work for a municipality;                               finally delivered;
   e. An elevator maintenance agreement;                      but "loading or unloading" does not include the
   f. That part of any other contract or agreement            movement of property by means of a mechanical
      pertaining to your business (including an               device, other than a hand truck, that is not
      indemnification of a municipality in connection         attached to the aircraft, watercraft or "auto".
      with work performed for a municipality) under        12."Mobile equipment" means any of the following
      which you assume the tort liability of another          types of land vehicles, including any attached
      party to pay for "bodily injury" or "property           machinery or equipment:
      damage" to a third person or organization. Tort          a. Bulldozers, farm machinery, forklifts and other
      liability means a liability that would be imposed           vehicles designed for use principally off public
      by law in the absence of any contract or                    roads;
      agreement.
                                                               b. Vehicles maintained for use solely on or next to
      Paragraph f. does not include that part of any              premises you own or rent;
      contract or agreement:
                                                               c. Vehicles that travel on crawler treads;
     (1) That indemnifies a railroad for "bodily injury"
          or "property damage" arising out of                  d. Vehicles, whether self-propelled or not,
          construction or demolition operations, within           maintained primarily to provide mobility to
          50 feet of any railroad property and                    permanently mounted:
          affecting any railroad bridge or trestle,              (1) Power cranes, shovels, loaders, diggers or
          tracks, road-beds, tunnel, underpass or                    drills; or
          crossing;                                              (2) Road construction or resurfacing equipment
     (2) That indemnifies an architect, engineer or                  such as graders, scrapers or rollers;
          surveyor for injury or damage arising out of:        e. Vehicles not described in Paragraph a., b., c.
        (a) Preparing, approving, or failing to                   or d. above that are not self-propelled and are
             prepare or approve, maps, shop                       maintained primarily to provide mobility to
             drawings, opinions, reports, surveys,                permanently attached equipment of the
            field orders, change orders or drawings               following types:
             and specifications; or                              (1) Air compressors, pumps and generators,
        (b) Giving directions or instructions, or                    including spraying, welding,       building
            failing to give them, if that is the primary             cleaning, geophysical exploration, lighting
             cause of the injury or damage; or                       and well servicing equipment; or
     (3) Under which the insured, if an architect,                (2) Cherry pickers and similar devices used to
         engineer or surveyor, assumes liability for                  raise or lower workers;
         an injury or damage arising out of the                 f. Vehicles not described in Paragraph a., b., c.
         insured's rendering or failure to render                  or d. above maintained primarily for purposes
         professional services, including those listed             other than the transportation of persons or
         in (2) above and supervisory, inspection,                 cargo.
         architectural or engineering activities.




Page 14 of 16                         © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
                                                                                                     EXHIBIT A - 023
         4:20-cv-02593-SAL          Date Filed 07/13/20        Entry Number 1-1          Page 32 of 80
                                                                                                     103 GL 0010155-01




                                                                                                                        ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
       However, self-propelled vehicles with the           16."Products-completed operations hazard":
       following types of permanently attached                 a. Includes all "bodily injury" and "property
       equipment are not "mobile equipment" but will              damage" occurring away from premises you
       be considered "autos":                                     own or rent and arising out of "your product" or
      (1) Equipment designed primarily for:                       "your work" except:
         (a) Snow removal;                                       (1) Products that are still in your physical
         (b) Road maintenance, but not construction                  possession; or
             or resurfacing; or                                  (2) Work that has not yet been completed or
         (c) Street cleaning;                                        abandoned. However, "your work" will be
                                                                     deemed completed at the earliest of the
      (2) Cherry pickers and similar devices mounted                 following times:
          on automobile or truck chassis and used to
          raise or lower workers; and                               (a) When all of the work called for in your
                                                                         contract has been completed.
      (3) Air compressors, pumps and generators,
          including spraying, welding,        building               (b) When all of the work to be done at the
          cleaning, geophysical exploration, lighting                    job site has been completed if your
          and well servicing equipment.                                  contract calls for work at more than one
                                                                         job site.
   However, "mobile equipment" does not include
   any land vehicles that are subject to a compulsory                (c) When that part of the work done at a job
   or financial responsibility law or other motor                        site has been put to its intended use by
   vehicle insurance law where it is licensed or                         any person or organization other than
   principally garaged. Land vehicles subject to a                       another contractor or subcontractor
   compulsory or financial responsibility law or other                   working on the same project.
   motor vehicle insurance law are considered                        Work that may need service, maintenance,
   "autos".                                                          correction, repair or replacement, but which
13."Occurrence" means an accident, including                         is otherwise complete, will be treated as
   continuous or repeated exposure to substantially                  completed.
   the same general harmful conditions.                        b. Does not include "bodily injury" or "property
14."Personal and advertising injury" means injury,                damage" arising out of:
   including consequential "bodily injury", arising out          (1) The transportation of property, unless the
   of one or more of the following offenses:                         injury or damage arises out of a condition in
   a. False arrest, detention or imprisonment;                       or on a vehicle not owned or operated by
                                                                     you, and that condition was created by the
   b. Malicious prosecution;                                         "loading or unloading" of that vehicle by any
   c. The wrongful eviction from, wrongful entry into,               insured;
      or invasion of the right of private occupancy of           (2) The existence of tools, uninstalled
      a room, dwelling or premises that a person                     equipment or abandoned or unused
      occupies, committed by or on behalf of its                     materials; or
      owner, landlord or lessor;
                                                                 (3) Products or operations for which the
   d. Oral or written publication, in any manner,   of               classification, listed in the Declarations or in
      material that slanders or libels a person     or               a policy Schedule, states that products-
      organization or disparages a person's         or               completed operations are subject to the
      organization's goods, products or services;                    General Aggregate Limit.
   e. Oral or written publication, in any manner,    of    17."Property damage" means:
      material that violates a person's right        of
      privacy;                                                a. Physical injury to tangible property, including
                                                                 all resulting loss of use of that property. All
    f. The use of another's advertising idea in your             such loss of use shall be deemed to occur at
       "advertisement"; or                                       the time of the physical injury that caused it; or
   g. Infringing upon another's copyright, trade dress         b. Loss of use of tangible property that is not
       or slogan in your "advertisement".                         physically injured. All such loss of use shall be
15."Pollutants" mean any solid, liquid, gaseous or                deemed to occur at the time of the
   thermal irritant or contaminant, including smoke,              "occurrence" that caused it.
   vapor, soot, fumes, acids, alkalis, chemicals and           For the purposes of this insurance, electronic data
   waste. Waste includes materials to be recycled,             is not tangible property.
   reconditioned or reclaimed.



CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                        Page 15 of 16
                                                                                                      EXHIBIT A - 024
           4:20-cv-02593-SAL        Date Filed 07/13/20        Entry Number 1-1       Page 33 of 80
                                                                                                  103 GL 0010155-01




                                                                                                                   ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
   As used in this definition, electronic data means           b. Includes:
   information, facts or programs stored as or on,               (1) Warranties or representations made at any
   created or used on, or transmitted to or from                     time with respect to the fitness, quality,
   computer software, including systems and                          durability, performance or use of "your
   applications software, hard or floppy disks, CD-                  product"; and
   ROMs, tapes, drives, cells, data processing
   devices or any other media which are used with                (2) The providing of or failure to provide
   electronically controlled equipment.                              warnings or instructions.
18."Suit" means a civil proceeding in which damages            c. Does not include vending machines or other
   because of "bodily injury", "property damage" or               property rented to or located for the use of
   "personal and advertising injury" to which this                others but not sold.
   insurance applies are alleged. "Suit" includes:          22."Your work":
   a. An arbitration proceeding in which such                  a. Means:
      damages are claimed and to which the insured
                                                                 (1) Work or operations performed by you or on
      must submit or does submit with our consent;
                                                                     your behalf; and
      Or
                                                                 (2) Materials, parts or equipment furnished in
   b. Any other alternative dispute resolution
                                                                     connection with such work or operations.
       proceeding in which such damages are
       claimed and to which the insured submits with           b. Includes:
       our consent.                                              (1) Warranties or representations made at any
19."Temporary worker" means a person who is                           time with respect to the fitness, quality,
   furnished to you to substitute for a permanent                     durability, performance or use of "your
   "employee" on leave or to meet seasonal or short-                  work"; and
   term workload conditions.                                     (2) The providing of or failure to provide
20."Volunteer worker" means a person who is not                      warnings or instructions.
   your "employee", and who donates his or her work
   and acts at the direction of and within the scope of
   duties determined by you, and is not paid a fee,
   salary or other compensation by you or anyone
   else for their work performed for you.
21."Your product":
   a. Means:
     (1) Any goods or products, other than real
         property, manufactured, sold, handled,
         distributed or disposed of by:
        (a) You;
           (b) Others trading under your name; or
        (c) A person or organization whose
             business or assets you have acquired;
             and
     (2) Containers (other than vehicles), materials,
         parts or equipment furnished in connection
         with such goods or products.




Page 16 of 16                         © Insurance Services Office, Inc., 2012                   CG 00 01 04 13
                                                                                                   EXHIBIT A - 025
         4:20-cv-02593-SAL            Date Filed 07/13/20         Entry Number 1-1          Page 34 of 80
                                                                                                        103 GL 0010155-01




                                                                                                                           ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                                                                                                       IL 00 17 11 98



                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                      b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                     and
      tions may cancel this policy by mailing or deliv-               c. Recommend changes.
      ering to us advance written notice of cancella-             2. We are not obligated to make any inspections,
      tion.                                                          surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliver-               such actions we do undertake relate only to in-
      ing to the first Named Insured written notice of               surability and the premiums to be charged. We
      cancellation at least:                                         do not make safety inspections. We do not un-
       a. 10 days before the effective date of cancel-               dertake to perform the duty of any person or
          lation if we cancel for nonpayment of premi-               organization to provide for the health or safety
          um; or                                                     of workers or the public. And we do not warrant
                                                                     that conditions:
       b. 30 days before the effective date of cancel-
          lation if we cancel for any other reason.                   a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first                b. Comply with laws, regulations, codes or
      Named Insured's last mailing address known to                     standards.
       us.                                                        3. Paragraphs 1. and 2. of this condition apply not
   4. Notice of cancellation will state the effective                only to us, but also to any rating, advisory, rate
      date of cancellation. The policy period will end               service or similar organization which makes in-
      on that date.                                                  surance inspections, surveys, reports or rec-
                                                                     ommendations.
   5. If this policy is cancelled, we will send the first
      Named Insured any premium refund due. If we                 4. Paragraph 2. of this condition does not apply to
      cancel, the refund will be pro rata. If the first              any inspections, surveys, reports or recom-
      Named Insured cancels, the refund may be                       mendations we may make relative to certifica-
      less than pro rata. The cancellation will be ef-               tion, under state or municipal statutes, ordi-
      fective even if we have not made or offered a                  nances or regulations, of boilers, pressure ves-
      refund.                                                        sels or elevators.
   6. If notice is mailed, proof of mailing will be suffi-    E. Premiums
      cient proof of notice.                                      The first Named Insured shown in the Declara-
B. Changes                                                        tions:
   This policy contains all the agreements between                1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                     and
   The first Named Insured shown in the Declarations              2. Will be the payee for any return premiums we
   is authorized to make changes in the terms of this                pay.
   policy with our consent. This policy's terms can be        F. Transfer Of Your Rights And Duties Under This
   amended or waived only by endorsement issued                  Policy
   by us and made a part of this policy.
                                                                  Your rights and duties under this policy may not be
C. Examination Of Your Books And Records                          transferred without our written consent except in
   We may examine and audit your books and rec-                   the case of death of an individual named insured.
   ords as they relate to this policy at any time during          If you die, your rights and duties will be transferred
   the policy period and up to three years afterward.             to your legal representative but only while acting
D. Inspections And Surveys                                        within the scope of duties as your legal representa-
   1. We have the right to:                                       tive. Until your legal representative is appointed,
                                                                  anyone having proper temporary custody of your
       a. Make inspections and surveys at any time;               property will have your rights and duties but only
                                                                  with respect to that property.




IL 00 17 11 98                    Copyright, Insurance Services Office, Inc., 1998                         Page 1 of 1                                      ❑
                                                                                                         EXHIBIT A - 026
         4:20-cv-02593-SAL          Date Filed 07/13/20       Entry Number 1-1         Page 35 of 80
                                                                                                   103 GL 0010155-01




                                                                                                                      ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



      BROADENED PROPERTY DAMAGE COVERAGE
              FOR SWIMMING POOLS
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGEPART

This endorsement changes the policy effective on the inception date of this policy unless another date is indicated
below:
(The following needs to be completed only when this endorsement is issued subsequent to inception of the policy.)
 Named Insured: Hucks Pool Company, Inc.
 Policy #: 103 GL 0010155-01
 Limits of Insurance: $50,000       - Each Occurrence            $100,000- Aggregate

A. SECTION I — COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY,
   2. Exclusions, item j. Damage To Property is amended as follows:
        Item (5) and (6) of Exclusion j. Damage To Property are deleted with respect to "property damage" to
        in-ground swimming pools that are "your work" when such damage is caused by "swimming pool pop-
        up".
        With respect to the coverage provided by this endorsement, we will not pay for:
        a. Your profit or expected profit from any repairs you make; or
       b. Any fines or penalties assessed against you.
        The Limits of Insurance shown above are the most we will pay for coverage afforded by this
        endorsement regardless of the number of:
        a. Insureds;
       b. Claims made or "suits" brought; or
        c. Persons or organizations making claims or bringing "suits".
        The limits shown above are part of, and not in addition to, the Limits of Insurance shown in the
        Declarations.
        Our obligation to pay damages on your behalf applies only to the amount of damages in excess of any
        deductible applicable to COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY.

B. As used in this endorsement, the following is added to SECTION V — DEFINITIONS:
        "Swimming Pool Pop Up" means any elevation of an in-ground swimming pool which is caused by
        underground water pressure or high water table.

           ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.




  U502-0507                                                                                            Page 1 of 1


                                                                                                    EXHIBIT A - 027
         4:20-cv-02593-SAL        Date Filed 07/13/20      Entry Number 1-1       Page 36 of 80
                                                                                              103 GL 0010155-01




                                                                                                            ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                CONTRACTORS PAC
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A.   SECTION II — WHO IS AN INSURED is amended to include as an additional insured all persons or
     organizations as required by written contract or agreement, executed and signed prior to any loss
     that such person or organization be added as an additional insured on your policy, with the named
     insured but only with respect to liability for "bodily injury", "property damage" or "personal and
     advertising injury" caused, in whole or in part, by:
     1. "your work" performed for that additional insured at the location(s) as designated in a written
        contract and included in the "products-completed operations hazard";
     2. your acts or omissions, or the acts or omissions of those acting on your behalf, in the
        performance of your ongoing operations for the additional insured(s) at the location(s) as
        designated in a written contract; or
     3. your maintenance, operation or use of equipment leased to you by such person or organization.
     However, the insurance afforded to such additional insured:
       1. only applies to the extent permitted by law;
       2. ends when their contract or agreement with you to furnish such leased equipment expires;
          and
       3. will not be broader than that which you are required by the contract or agreement to provide
          for such additional insured.
B.   SECTION IV — COMMERCIAL GENERAL LIABILITY CONDITIONS, 4. Other Insurance is
     amended and the following added:
     This insurance is primary to and will not seek contribution from any other insurance available to an
     additional insured provided in Section A. above provided that:
     1. the additional insured is a Named Insured under such other insurance; and
     2. you have agreed in writing in a contract or agreement that this insurance would be primary and
        would not seek contribution from any other insurance available to the additional insured.
C.   SECTION IV — COMMERCIAL GENERAL LIABILITY CONDITIONS, 8. Transfer Of Rights Of
     Recovery Against Others To Us is amended and the following added:
     We waive any rights of recovery we may have against any person or organization because of
     payments we make for injury or damage resulting from your ongoing operations or "your work" done
     under a contract with that person or organization and included in the "products-completed operations
     hazard" if:
     1. you agreed to such waiver;
     2. the waiver is included as part of a written contract or lease; and
     3. such written contract or lease was executed and signed prior to any loss to which this insurance
        applies.
D.   For all sums which the insured becomes legally obligated to pay as damages caused by
     "occurrences" under SECTION I — COVERAGES, COVERAGE A — BODILY INJURY AND
     PROPERTY DAMAGE LIABILITY, and for all medical expenses caused by accidents under
     SECTION I — COVERAGES,COVERAGE C — MEDICAL PAYMENTS, which can be attributed only

U649C-0116             Includes copyrighted material of Insurance Services Office, Inc.     Page 1 of 3
                                            with its permission.

                                                                                            EXHIBIT A - 028
         4:20-cv-02593-SAL        Date Filed 07/13/20     Entry Number 1-1       Page 37 of 80
                                                                                             103 GL 0010155-01




                                                                                                             ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
     to ongoing operations at any construction project involving the named insured during this policy
     period:
     1. A separate Construction Project General Aggregate Limit applies to each construction project,
        and that limit is equal to the amount of the General Aggregate Limit shown in the Declarations.
     2. The Construction Project General Aggregate Limit is the most we will pay for the sum of all
        damages under SECTION I — COVERAGES, COVERAGE A — BODILY INJURY AND
        PROPERTY DAMAGE LIABILITY, except damages because of "bodily injury" or "property
        damage" included in the "products-completed operations hazard", and for medical expenses
        under SECTION I — COVERAGES, COVERAGE C — MEDICAL PAYMENTS regardless of the
        number of:
        a. insureds;
        b. claims made or "suits" brought; or
        c. persons or organizations making claims or bringing "suits".
     3. Any payments made under SECTION I — COVERAGES, COVERAGE A — BODILY INJURY
        AND PROPERTY DAMAGE LIABILITY for damages or under SECTION I — COVERAGES,
        COVERAGE C — MEDICAL PAYMENTS for medical expenses shall reduce the Construction
        Project General Aggregate Limit for that construction project. Such payments shall not reduce the
        General Aggregate Limit shown in the Declarations nor shall they reduce any other Construction
        Project General Aggregate Limit for any other construction project involving the named insured
        during this policy period.
     4. The limits shown in the Declarations for Each Occurrence, Damage to Premises Rented to You
        and Medical Expense continue to apply. However, instead of being subject to the General
        Aggregate Limit shown in the Declarations, such limits will be subject to the applicable
        Construction Project General Aggregate Limit.
     5. The most we will pay for the sum of all Construction Project General Aggregate Limits combined
        and to which this insurance applies is $5,000,000.
E.   For all sums which the insured becomes legally obligated to pay as damages caused by
     "occurrences" under SECTION I — COVERAGES, COVERAGE A — BODILY INJURY AND
     PROPERTY DAMAGE LIABILITY, and for all medical expenses caused by accidents under
     SECTION I — COVERAGES, COVERAGE C — MEDICAL PAYMENTS, which cannot be attributed
     only to ongoing operations at any construction project involving the named insured during this policy
     period:
     1. any payments made under SECTION I — COVERAGES, COVERAGE A — BODILY INJURY AND
        PROPERTY DAMAGE LIABILITY for damages or under SECTION I — COVERAGES,
        COVERAGE C — MEDICAL PAYMENTS for medical expenses shall reduce the amount available
        under the General Aggregate Limit or the Products-Completed Operations Aggregate Limit,
        whichever is applicable; and
     2. such payments shall not reduce any Construction Project General Aggregate Limit.
F.   When coverage for liability resulting from the "products-completed operations hazard" is provided,
     any payments for damages because of "bodily injury" or "property damage" included in the "products-
     completed operations hazard" will reduce the Products-Completed Operations Aggregate Limit, and
     not reduce the General Aggregate Limit nor the Construction Project General Aggregate Limit.
G.   If the applicable construction project has been abandoned, delayed, or abandoned and then
     restarted, or if the authorized contracting parties deviate from plans, blueprints, designs,
     specifications or timetables, the project will still be deemed to be the same construction project.



U649C-0116            Includes copyrighted material of Insurance Services Office, Inc.       Page 2 of 3
                                           with its permission.

                                                                                            EXHIBIT A - 029
         4:20-cv-02593-SAL         Date Filed 07/13/20       Entry Number 1-1        Page 38 of 80
                                                                                                 103 GL 0010155-01




                                                                                                                   ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
H.   With respect to the insurance afforded to these additional insureds, the following is added to
     SECTION III — LIMITS OF INSURANCE:
     If coverage provided to the additional insured is required by a contract or agreement, the most we will
     pay on behalf of the additional insured is the amount of insurance:
     1. required by the contract or agreement; or
     2. available under the applicable Limits of Insurance shown in the Declarations;
     whichever is less.
     This endorsement shall not increase the applicable Limits of Insurance shown in the Declarations.
I.   The provisions of SECTION III — LIMITS OF INSURANCE not otherwise modified by this
     endorsement shall continue to apply as stipulated.
J.   We will endeavor to mail or deliver 30 days written notice (10 days for non-payment of premium by
     the Insured) to all certificate holders where written notice of the cancellation or non-renewal of this
     policy is required by written contract, permit, or agreement with the Named Insured and whose
     names and addresses will be provided by the broker or agent listed in the Declarations Page of this
     policy, within three (3) business days of our request for the list of certificate holders, for the purposes
     of complying with such request.
     The notification of cancellation or non-renewal of the policy is solely for the purpose of informing all
     persons or organizations as required by written contract with the named insured the effective date of
     cancellation or non-renewal and does not grant, alter, or extend any rights or obligations under this
     policy. Our failure to provide such notification to all persons or organizations as required by written
     contract with the named insured will not extend any policy cancellation or non-renewal date nor
     impact or negate any cancellation or non-renewal of the policy. This endorsement does not entitle
     any person(s) or organization(s) as required by written contract with the named insured to any
     benefit, rights or protection under this policy.
     Any provision of this endorsement that is in conflict with a statute or rule is hereby amended to
     conform to that statute or rule.

           ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U649C-0116             Includes copyrighted material of Insurance Services Office, Inc.           Page 3 of 3
                                            with its permission.

                                                                                                  EXHIBIT A - 030
         4:20-cv-02593-SAL          Date Filed 07/13/20       Entry Number 1-1        Page 39 of 80
                                                                                                  103 GL 0010155-01




                                                                                                                   ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    IDENTITY RECOVERY COVERAGE
   IDENTITY THEFT CASE MANAGEMENT SERVICE AND EXPENSE REIMBURSEMENT

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following Identity Recovery Coverage is added to this Policy. Identity Recovery Coverage is a first
party coverage provided to the owners of the insured entity. Identity Recovery Coverage includes reim-
bursement of specified legal expenses, but such coverage is subject to the Identity Recovery coverage
limit as specified under LIMITS below. Under Identity Recovery Coverage, we do not have a duty to
defend the insured from claims or suits. The limit and deductible applicable to Identity Recovery Cover-
age are separate from and in addition to the limits and deductibles that apply to any other coverage pro-
vided under this Policy. The Common Policy Conditions apply to coverage under this Identity Recovery
Coverage.
IDENTITY RECOVERY COVERAGE
We will provide the Case Management Service and Expense Reimbursement Coverage indicated below
if all of the following requirements are met:
1. There has been an "identity theft" involving the personal identity of an "identity recovery insured"
   under this policy; and
2. Such "identity theft" is first discovered by the "identity recovery insured" during the policy period for
   which this Identity Recovery coverage is applicable; and
3. Such "identity theft" is reported to us within 60 days after it is first discovered by the "identity recovery
   insured."
If all three of the requirements listed above have been met, then we will provide the following to the
"identity recovery insured":
1. Case Management Service
   Services of an "identity recovery case manager" as needed to respond to the "identity theft"; and
2. Expense Reimbursement
    Reimbursement of necessary and reasonable "identity recovery expenses" incurred as a direct result
    of the "identity theft."
This coverage is additional insurance.
EXCLUSIONS
The following additional exclusions apply to this coverage:
We do not cover loss or expense arising from any of the following.
1. The theft of a professional or business identity.
2. Any fraudulent, dishonest or criminal act by an "identity recovery insured" or any person aiding or
   abetting an "identity recovery insured", or by any authorized representative of an "identity recovery
   insured", whether acting alone or in collusion with others. However, this exclusion shall not apply to
   the interests of an "identity recovery insured" who has no knowledge of or involvement in such fraud,
   dishonesty or criminal act.
3. An "identity theft" that is not reported in writing to the police.


U651A-1014            Includes copyrighted material of Insurance Services Office, Inc.,           Page 1 of 4
                                            with its permission.
                                                                                                  EXHIBIT A - 031
         4:20-cv-02593-SAL         Date Filed 07/13/20        Entry Number 1-1       Page 40 of 80
                                                                                                 103 GL 0010155-01




                                                                                                                  ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
LIMITS
Case Management Service is available as needed for any one "identity theft" for up to 12 consecutive
months from the inception of the service. Expenses we incur to provide Case Management Service do
not reduce the amount of limit available for Expense Reimbursement coverage.
Expense Reimbursement coverage is subject to a limit of $15,000 annual aggregate per "identity
recovery insured." This limit is the most we will pay for the total of all loss or expense arising out of all
"identity thefts" to any one "identity recovery insured" which are first discovered by the "identity recovery
insured" during the policy period. This limit will apply separately to each consecutive annual period and
to any remaining period of less than twelve (12) months, starting with the beginning of the policy period
shown in the Declarations, unless the policy period is extended after issuance for an additional period of
less then twelve (12) months. In that case, the additional period will be deemed part of the last
preceding period for the purposes of determining the Limits of Insurance. The limit applies regardless of
the number of claims during that period. If an "identity theft" is first discovered in one policy period and
continues into other policy periods, all loss and expense arising from such "identity theft" will be subject
to the aggregate limit applicable to the policy period when the "identity theft" was first discovered.
Legal costs as provided under item d. of the definition of "identity recovery expenses" are part of, and
not in addition to, the Expense Reimbursement coverage limit.
Item e. (Lost Wages) and item f. (Child and Elder Care Expenses) of the definition of "identity recovery
expenses" are jointly subject to a sublimit of $5,000. This sublimit is part of, and not in addition to, the
Expense Reimbursement coverage limit. Coverage is limited to wages lost and expenses incurred within
12 months after the first discovery of the "identity theft" by the "identity recovery insured."
Item g. (Mental Health Counseling) of the definition of "identity recovery expenses" is subject to a
sublimit of $1,000. This sublimit is part of, and not in addition to, the Expense Reimbursement coverage
limit. Coverage is limited to counseling that takes place within 12 months after the first discovery of the
"identity theft" by the "identity recovery insured."
Item h. (Miscellaneous Unnamed Costs) of the definition of "identity recovery expenses" is subject to a
sublimit of $1,000. This sublimit is part of, and not in addition to, the Expenses Reimbursement coverage
limit. Coverage is limited to costs incurred within 12 months after the first discovery of the "identity theft"
by the "identity recovery insured."
DEDUCTIBLE
Neither the Case Management Service nor the Expense Reimbursement coverage is subject to a
deductible.
CONDITIONS
The following additional conditions apply to this coverage:
A. Help Line
   For assistance, the "identity recovery insured" should call the Identity Recovery Help Line at
   1-866-855-9282.
   The Identity Recovery Help Line can provide the "identity recovery insured" with:
   1. Information and advice for how to respond to a possible "identity theft"; and
   2. Instructions for how to submit a service request for Case Management Service and/or a claim
      form for Expense Reimbursement Coverage.
       In some cases, we may provide Case Management services at our expense to an "identity
       recovery insured" prior to a determination that a covered "identity theft" has occurred. Our
       provision of such services is not an admission of liability under the policy. We reserve the right to
U651A-1014           Includes copyrighted material of Insurance Services Office, Inc.,            Page 2 of 4
                                           with its permission.
                                                                                                 EXHIBIT A - 032
         4:20-cv-02593-SAL        Date Filed 07/13/20      Entry Number 1-1        Page 41 of 80
                                                                                               103 GL 0010155-01




                                                                                                                ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
       deny further coverage or service if, after investigation, we determine that a covered "identity
       theft" has not occurred.
       As respects Expense Reimbursement Coverage, the "identity recovery insured" must send to us,
       within 60 days after our request, receipts, bills or other records that support his or her claim for
       "identity recovery expenses."
B. Services
   The following conditions apply as respects any services provided by us or our designees to any
   "identity recovery insured" under this endorsement:
   1. Our ability to provide helpful services in the event of an "identity theft" depends on the
      cooperation, permission and assistance of the "identity recovery insured."
   2. All services may not be available or applicable to all individuals. For example, "identity recovery
      insureds" who are minors or foreign nationals may not have credit records that can be provided
      or monitored. Service in Canada will be different from service in the United States and Puerto
      Rico in accordance with local conditions.
   3. We do not warrant or guarantee that our services will end or eliminate all problems associated
      with an "identity theft" or prevent future "identity thefts."
DEFINITIONS
With respect to the provisions of this endorsement only, the following definitions are added:
1. "Identity Recovery Case Manager" means one or more individuals assigned by us to assist an
   "identity recovery insured" with communications we deem necessary for re-establishing the integrity
   of the personal identity of the "identity recovery insured." This includes, with the permission and
   cooperation of the "identity recovery insured," written and telephone communications with law
   enforcement authorities, governmental agencies, credit agencies and individual creditors and
   businesses.
2. "Identity Recovery Expenses" means the following when they are reasonable and necessary
   expenses that are incurred as a direct result of an "identity theft":
   a. Costs for re-filing applications for loans, grants or other credit instruments that are rejected solely
      as a result of an "identity theft."
   b. Costs for notarizing affidavits or other similar documents, long distance telephone calls and
      postage solely as a result of your efforts to report an "identity theft" or amend or rectify records
      as to your true name or identity as a result of an "identity theft."
   c. Costs for credit reports from established credit bureaus.
   d. Fees and expenses for an attorney approved by us for the following:
      (1) The defense of any civil suit brought against an "identity recovery insured."
      (2) The removal of any civil judgment wrongfully entered against an "identity recovery insured."
      (3) Legal assistance for an "identity recovery insured" at an audit or hearing by a governmental
          agency.
      (4) Legal assistance in challenging the accuracy of the "identity recovery insured's" consumer
          credit report.
      (5) The defense of any criminal charges brought against an "identity recovery insured" arising
          from the actions of a third party using the personal identity of the "identity recovery insured."




U651A-1014           Includes copyrighted material of Insurance Services Office, Inc.,          Page 3 of 4
                                           with its permission.
                                                                                                EXHIBIT A - 033
         4:20-cv-02593-SAL         Date Filed 07/13/20      Entry Number 1-1        Page 42 of 80
                                                                                                103 GL 0010155-01




                                                                                                                 ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
   e. Actual lost wages of the "identity recovery insured" for time reasonably and necessarily taken
      away from work and away from the work premises. Time away from work includes partial or
      whole work days. Actual lost wages may include payment for vacation days, discretionary days,
      floating holidays and paid personal days. Actual lost wages does not include sick days or any
      loss arising from time taken away from self employment. Necessary time off does not include
      time off to do tasks that could reasonably have been done during non-working hours.
   f.   Actual costs for supervision of children or elderly or infirm relatives or dependants of the "identity
        recovery insured" during time reasonably and necessarily taken away from such supervision.
        Such care must be provided by a professional care provider who is not a relative of the "identity
        recovery insured."
   g. Actual costs for counseling from a licensed mental health professional. Such care must be
      provided by a professional care provider who is not a relative of the "identity recovery insured."
   h. Any other reasonable costs necessarily incurred by an "identity recovery insured" as a direct
      result of the "identity theft."
      (1) Such costs include:
          (a) Costs by the "identity recovery insured" to recover control over his or her personal
              identity.
          (b) Deductibles or service fees from financial institutions.
      (2) Such costs do not include:
          (a) Costs to avoid, prevent or detect "identity theft" or other loss.
          (b) Money lost or stolen.
          (c) Costs that are restricted or excluded elsewhere in this endorsement or policy.
3. "Identity Recovery Insured" means the following:
   a. When the entity insured under this policy is a sole proprietorship, the "identity recovery insured"
      is the individual person who is the sole proprietor of the insured entity.
   b. When the entity insured under this policy is a partnership, the "identity recovery insureds" are the
      current partners.
   c. When the entity insured under this policy is a corporation or other organization, the "identity
      recovery insureds" are all individuals having an ownership position of 20% or more of the insured
      entity. However, if and only if there is no one who has such an ownership position, then the
      "identity recovery insured" shall be:
      (1) The chief executive of the insured entity; or
      (2) As respects a religious institution, the senior ministerial employee.
   An "identity recovery insured" must always be an individual person. The entity insured under this
   policy is not an "identity recovery insured."
4. "Identity Theft" means the fraudulent use of the social security number or other method of
   identifying an "identity recovery insured." This includes fraudulently using the personal identity of an
   "identity recovery insured" to establish credit accounts, secure loans, enter into contracts or commit
   crimes.
   "Identity theft" does not include the fraudulent use of a business name, d/b/a or any other method of
   identifying a business activity.

          ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.



U651A-1014           Includes copyrighted material of Insurance Services Office, Inc.,           Page 4 of 4
                                           with its permission.
                                                                                                EXHIBIT A - 034
         4:20-cv-02593-SAL        Date Filed 07/13/20      Entry Number 1-1        Page 43 of 80
                                                                                               103 GL 0010155-01




                                                                                                              ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CERTIFIED ACTS OF TERRORISM AND OTHER ACTS
          OF TERRORISM EXCLUSION
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
FARM LIABILITY COVERAGE PART
LIQUOR LIABILITY COVERAGE PART
OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
RAILROAD PROTECTIVE LIABILITY COVERAGE PART

A. The following exclusion is added:
       TERRORISM AND PUNITIVE DAMAGES
       This insurance does not apply to "any injury or damage" arising, directly or indirectly, out of:
           (1) A "certified act of terrorism" or an "other act of terrorism", including any action taken in
               hindering or defending against an actual or expected incident of a "certified act of terror-
               ism" or an "other act of terrorism"; or
           (2) Any act of terrorism:
               (a) that involves the use, release or escape of nuclear materials, or directly or indirectly
                   results in nuclear reaction or radiation or radioactive contamination; or
               (b) that is carried out by means of the dispersal or application of pathogenic or poison-
                   ous biological or chemical materials; or
               (c) in which pathogenic or poisonous biological or chemical materials are released, and it
                   appears that one purpose of the terrorism was to release such materials;
           regardless of any other cause or event that contributes concurrently or in any sequence to
           the injury or damage in (1) or (2) above; including
           (3) Damages arising, directly or indirectly, out of (1) or (2) above that are awarded as puni-
               tive damages.
B. The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism
   exclusion, do not serve to create coverage for injury or damage that is otherwise excluded under
   this Coverage Part.
C. The following definitions are added to the DEFINITIONS Section:
   For the purposes of this endorsement, "any injury or damage" means any injury or damage covered
   under any Coverage Part to which this endorsement is applicable, and includes but is not limited to
   any damage, "bodily injury", "property damage", "personal and advertising injury", "injury" or "envi-
   ronmental damage" as may be defined in any applicable Coverage Part.
   "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in accord-
   ance with the provisions of the federal Terrorism Risk Insurance Act to be an act of terrorism pursu-
   ant to such Act. The criteria contained in the Terrorism Risk Insurance Act for a "certified act of ter-
   rorism" include the following:
       a. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all
          types of insurance subject to the Terrorism Risk Insurance Act; and



UCG2175-0115         Includes copyrighted material of Insurance Services Office, Inc.,         Page 1 of 2
                                          with its permission.
                                                                                               EXHIBIT A - 035
       4:20-cv-02593-SAL         Date Filed 07/13/20       Entry Number 1-1        Page 44 of 80
                                                                                               103 GL 0010155-01




                                                                                                                ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
     b. The act is a violent act or an act that is dangerous to human life, property or infrastructure
        and is committed by an individual or individuals as part of an effort to coerce the civilian pop-
        ulation of the United States or to influence the policy or affect the conduct of the United
        States Government by coercion.
  "Other act of terrorism" means a violent act or an act that is dangerous to human life, property or in-
  frastructure that is committed by an individual or individuals and that appears to be part of an effort
  to coerce a civilian population or to influence the policy or affect the conduct of any government by
  coercion, and the act is not a "certified act of terrorism". Multiple incidents of an "other act of terror-
  ism" which occur within a seventy-two hour period and appear to be carried out in concert or to have
  a related purpose or common leadership shall be considered to be one incident.

          ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




UCG2175-0115        Includes copyrighted material of Insurance Services Office, Inc.,          Page 2 of 2
                                         with its permission.
                                                                                                EXHIBIT A - 036
        4:20-cv-02593-SAL            Date Filed 07/13/20       Entry Number 1-1         Page 45 of 80
                                                                                                    103 GL 0010155-01




                                                                                                                      ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 21 07 05 14

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION - ACCESS OR DISCLOSURE OF
    CONFIDENTIAL OR PERSONAL INFORMATION AND
   DATA-RELATED LIABILITY - LIMITED BODILY INJURY
             EXCEPTION NOT INCLUDED
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.p. of Section I — Coverage A —               B. The following is added to Paragraph 2.
   Bodily Injury And Property Damage Liability is              Exclusions of Section I — Coverage B —
   replaced by the following:                                  Personal And Advertising Injury Liability:
   2. Exclusions                                               2. Exclusions
      This insurance does not apply to:                           This insurance does not apply to:
      p. Access Or Disclosure Of Confidential Or                  Access Or Disclosure Of Confidential Or
         Personal Information And Data-related                    Personal Information
         Liability                                                "Personal and advertising injury" arising out of
         Damages arising out of:                                  any access to or disclosure of any person's or
         (1) Any access to or disclosure of any                   organization's     confidential   or    personal
              person's or organization's confidential or          information, including patents, trade secrets,
              personal information, including patents,            processing methods, customer lists, financial
              trade secrets, processing methods,                  information, credit card information, health
              customer lists, financial information,              information or any other type of nonpublic
              credit      card    information,     health         information.
              information or any other type of                    This exclusion applies even if damages are
              nonpublic information; or                           claimed for notification costs, credit monitoring
         (2) The loss of, loss of use of, damage to,              expenses, forensic expenses, public relations
              corruption of, inability to access, or              expenses or any other loss, cost or expense
              inability to manipulate electronic data.            incurred by you or others arising out of any
                                                                  access to or disclosure of any person's or
          This exclusion applies even if damages are              organization's     confidential   or    personal
          claimed for notification costs, credit                  information.
          monitoring expenses, forensic expenses,
          public relations expenses or any other loss,
          cost or expense incurred by you or others
          arising out of that which is described in
          Paragraph (1) or (2) above.
          As used in this exclusion, electronic data
          means information, facts or programs
          stored as or on, created or used on, or
          transmitted to or from computer software,
          including      systems     and     applications
          software, hard or floppy disks, CD-ROMs,
          tapes, drives, cells, data processing
          devices or any other media which are used
          with electronically controlled equipment.




CG 21 07 05 14                        © Insurance Services Office, Inc., 2013                         Page 1 of 1
                                                                                                     EXHIBIT A - 037
        4:20-cv-02593-SAL            Date Filed 07/13/20       Entry Number 1-1         Page 46 of 80
                                                                                                    103 GL 0010155-01




                                                                                                                       ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 21 09 06 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    EXCLUSION - UNMANNED AIRCRAFT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.g. Aircraft, Auto Or Watercraft under                     This Paragraph g.(2) applies even if the
   Section I — Coverage A — Bodily Injury And                            claims against any insured allege
   Property Damage Liability is replaced by the                          negligence or other wrongdoing in the
   following:                                                            supervision, hiring, employment, training
   2. Exclusions                                                         or monitoring of others by that insured, if
                                                                         the "occurrence" which caused the
      This insurance does not apply to:                                  "bodily injury" or "property damage"
      g. Aircraft, Auto Or Watercraft                                    involved the ownership, maintenance,
                                                                         use or entrustment to others of any
         (1) Unmanned Aircraft
                                                                         aircraft (other than "unmanned aircraft"),
             "Bodily injury" or "property damage"                        "auto" or watercraft that is owned or
             arising   out    of   the     ownership,                    operated by or rented or loaned to any
             maintenance, use or entrustment to                          insured.
             others of any aircraft that is an
                                                                         This Paragraph g.(2) does not apply to:
             "unmanned aircraft". Use includes
             operation and "loading or unloading".                      (a) A watercraft while ashore on
                                                                            premises you own or rent;
             This Paragraph g.(1) applies even if the
             claims against any insured allege                          (b) A watercraft you do not own that is:
             negligence or other wrongdoing in the                          (i) Less than 26 feet long; and
             supervision, hiring, employment, training
             or monitoring of others by that insured, if                   (ii) Not being used to carry persons
             the "occurrence" which caused the                                  or property for a charge;
             "bodily injury" or "property damage"                       (c) Parking an "auto" on, or on the ways
             involved the ownership, maintenance,                           next to, premises you own or rent,
             use or entrustment to others of any                            provided the "auto" is not owned by
             aircraft that is an "unmanned aircraft".                       or rented or loaned to you or the
         (2) Aircraft (Other Than Unmanned                                  insured;
             Aircraft), Auto Or Watercraft                              (d) Liability assumed under any "insured
             "Bodily injury" or "property damage"                           contract"     for  the   ownership,
             arising   out    of     the  ownership,                        maintenance or use of aircraft or
             maintenance, use or entrustment to                             watercraft; or
             others of any aircraft (other than
             "unmanned      aircraft"),  "auto"   or
             watercraft owned or operated by or
             rented or loaned to any insured. Use
             includes operation and "loading or
             unloading".




CG 21 09 06 15                        © Insurance Services Office, Inc., 2014                         Page 1 of 2
                                                                                                     EXHIBIT A - 038
        4:20-cv-02593-SAL             Date Filed 07/13/20       Entry Number 1-1         Page 47 of 80
                                                                                                     103 GL 0010155-01




                                                                                                                       ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
              (e) "Bodily injury" or "property damage"             This exclusion applies even if the claims
                  arising out of:                                  against any insured allege negligence or other
                                                                   wrongdoing in the supervision, hiring,
                  (0 The operation of machinery or                 employment, training or monitoring of others by
                      equipment that is attached to, or
                      part of, a land vehicle that would           that insured, if the offense which caused the
                      qualify under the definition of              "personal and advertising injury" involved the
                      "mobile equipment" if it were not            ownership, maintenance, use or entrustment to
                      subject to a compulsory or                   others of any aircraft that is an "unmanned
                      financial responsibility law or              aircraft".
                      other motor vehicle insurance law            This exclusion does not apply to:
                      where it is licensed or principally          a. The use of another's advertising idea in
                      garaged; or                                     your "advertisement"; or
               (ii) The operation of any of the                   b. Infringing upon another's copyright, trade
                    machinery or equipment listed in                  dress or slogan in your "advertisement".
                    Paragraph f.(2) or f.(3) of the
                    definition of "mobile equipment".       C. The following definition is added to the Definitions
                                                               section:
B. The following exclusion is added to Paragraph 2.
   Exclusions of Coverage B — Personal And                     "Unmanned aircraft" means an aircraft that is not:
   Advertising Injury Liability:                                1. Designed;
   2. Exclusions                                                2. Manufactured; or
      This insurance does not apply to:                         3. Modified after manufacture;
      Unmanned Aircraft                                         to be controlled directly by a person from within or
      "Personal and advertising injury" arising out of          on the aircraft.
      the    ownership,    maintenance,      use    or
      entrustment to others of any aircraft that is an
      "unmanned aircraft". Use includes operation
      and "loading or unloading".




Page 2 of 2                            © Insurance Services Office, Inc., 2014                     CG 21 09 06 15
                                                                                                       EXHIBIT A - 039
         4:20-cv-02593-SAL             Date Filed 07/13/20       Entry Number 1-1          Page 48 of 80
                                                                                                       103 GL 0010155-01




                                                                                                                         ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 49 09 99

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         TOTAL POLLUTION EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion f. under Paragraph 2., Exclusions of Sec-              (2) Any loss, cost or expense arising out of any:
tion I — Coverage A — Bodily Injury And Property                    (a) Request, demand, order or statutory or
Damage Liability is replaced by the following:                          regulatory requirement that any insured or
This insurance does not apply to:                                       others test for, monitor, clean up, remove,
f. Pollution                                                            contain, treat, detoxify or neutralize, or in
                                                                        any way respond to, or assess the effects of
  (1) "Bodily injury" or "property damage" which                        "pollutants"; or
      would not have occurred in whole or part but for
      the actual, alleged or threatened discharge,                  (b) Claim or suit by or on behalf of a govern-
      dispersal, seepage, migration, release or es-                     mental authority for damages because of
      cape of "pollutants" at any time.                                 testing for, monitoring, cleaning up, remov-
                                                                        ing, containing, treating, detoxifying or neu-
                                                                        tralizing, or in any way responding to, or as-
                                                                        sessing the effects of, "pollutants".




CG 21 49 09 99                      Copyright, Insurance Services Office, Inc., 1998                     Page 1 of 1                                      ❑
                                                                                                        EXHIBIT A - 040
        4:20-cv-02593-SAL            Date Filed 07/13/20       Entry Number 1-1          Page 49 of 80
                                                                                                     103 GL 0010155-01




                                                                                                                        ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 21 67 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.         B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I — Coverage A — Bodily               Exclusions of Section I — Coverage B — Per-
   Injury And Property Damage Liability:                       sonal And Advertising Injury Liability:
   2. Exclusions                                               2. Exclusions
      This insurance does not apply to:                            This insurance does not apply to:
      Fungi Or Bacteria                                            Fungi Or Bacteria
      a. "Bodily injury" or "property damage" which                a. "Personal and advertising injury" which
         would not have occurred, in whole or in part,                would not have taken place, in whole or in
         but for the actual, alleged or threatened in-                part, but for the actual, alleged or threat-
         halation of, ingestion of, contact with, expo-               ened inhalation of, ingestion of, contact
         sure to, existence of, or presence of, any                   with, exposure to, existence of, or presence
         "fungi" or bacteria on or within a building or               of any "fungi" or bacteria on or within a
         structure, including its contents, regardless                building or structure, including its contents,
         of whether any other cause, event, material                  regardless of whether any other cause,
         or product contributed concurrently or in any                event, material or product contributed con-
         sequence to such injury or damage.                           currently or in any sequence to such injury.
      b. Any loss, cost or expenses arising out of the            b. Any loss, cost or expense arising out of the
          abating, testing for, monitoring, cleaning up,              abating, testing for, monitoring, cleaning up,
          removing, containing, treating, detoxifying,                removing, containing, treating, detoxifying,
          neutralizing, remediating or disposing of, or               neutralizing, remediating or disposing of, or
          in any way responding to, or assessing the                  in any way responding to, or assessing the
          effects of, "fungi" or bacteria, by any insured             effects of, "fungi" or bacteria, by any insured
          or by any other person or entity.                           or by any other person or entity.
      This exclusion does not apply to any "fungi" or       C. The following definition is added to the Definitions
      bacteria that are, are on, or are contained in, a        Section:
      good or product intended for bodily consump-             "Fungi" means any type or form of fungus, includ-
      tion.                                                    ing mold or mildew and any mycotoxins, spores,
                                                               scents or byproducts produced or released by
                                                               fungi.




CG 21 67 12 04                              © ISO Properties, Inc., 2003                                Page 1 of 1                                      ❑
                                                                                                       EXHIBIT A - 041
         4:20-cv-02593-SAL           Date Filed 07/13/20        Entry Number 1-1         Page 50 of 80
                                                                                                     103 GL 0010155-01




                                                                                                                       ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 86 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   EXCLUSION - EXTERIOR INSULATION
                         AND FINISH SYSTEMS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. This insurance does not apply to "bodily injury",         B. The following definition is added to the Definitions
   "property damage" or "personal and advertising in-           Section:
   jury" arising out of, caused by, or attributable to,         "Exterior insulation and finish system" means a
   whether in whole or in part, the following:                  non-load bearing exterior cladding or finish sys-
   1. The design, manufacture, construction, fabrica-           tem, and all component parts therein, used on any
      tion, preparation, distribution and sale, installa-       part of any structure, and consisting of:
      tion, application, maintenance or repair, includ-         1. A rigid or semi-rigid insulation board made of
      ing remodeling,        service, correction or                expanded polystyrene and other materials;
      replacement, of any "exterior insulation and fin-
      ish system" or any part thereof, or any substan-          2. The adhesive and/or mechanical fasteners
      tially similar system or any part thereof, includ-           used to attach the insulation board to the sub-
      ing the application or use of conditioners,                  strate;
      primers, accessories, flashings, coatings,                3. A reinforced or unreinforced base coat;
      caulking or sealants in connection with such a             4. A finish coat providing surface texture to which
      system; or
                                                                    color may be added; and
   2. "Your product" or 'your work" with respect to              5. Any flashing, caulking or sealant used with the
      any exterior component, fixture or feature of                 system for any purpose.
      any structure if an "exterior insulation and finish
      system", or any substantially similar system, is
      used on the part of that structure containing
      that component, fixture or feature.




CG 21 86 12 04                               © ISO Properties, Inc., 2003                              Page 1 of 1
                                                                                                      EXHIBIT A - 042
        4:20-cv-02593-SAL             Date Filed 07/13/20       Entry Number 1-1          Page 51 of 80
                                                                                                      103 GL 0010155-01




                                                                                                                         ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 96 03 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,         B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I — Coverage A — Bodily                Exclusions of Section I — Coverage B — Per-
   Injury And Property Damage Liability:                        sonal And Advertising Injury Liability:
   2. Exclusions                                                2. Exclusions
      This insurance does not apply to:                             This insurance does not apply to:
      Silica Or Silica-Related Dust                                 Silica Or Silica-Related Dust
      a. "Bodily injury" arising, in whole or in part, out          a. "Personal and advertising injury" arising, in
         of the actual, alleged, threatened or sus-                    whole or in part, out of the actual, alleged,
         pected inhalation of, or ingestion of, "silica"               threatened or suspected inhalation of, in-
         or "silica-related dust".                                     gestion of, contact with, exposure to, exis-
      b. "Property damage" arising, in whole or in                     tence of, or presence of, "silica" or "silica-
         part, out of the actual, alleged, threatened                  related dust".
         or suspected contact with, exposure to, ex-                b. Any loss, cost or expense arising, in whole
         istence of, or presence of, "silica" or "silica-              or in part, out of the abating, testing for,
         related dust".                                                monitoring, cleaning up, removing, contain-
      c. Any loss, cost or expense arising, in whole                   ing, treating, detoxifying, neutralizing, reme-
         or in part, out of the abating, testing for,                  diating or disposing of, or in any way re-
         monitoring, cleaning up, removing, contain-                   sponding to or assessing the effects of,
         ing, treating, detoxifying, neutralizing, reme-               "silica" or "silica-related dust", by any in-
         diating or disposing of, or in any way re-                    sured or by any other person or entity.
         sponding to or assessing the effects of,            C. The following definitions are added to the Defini-
         "silica" or "silica-related dust", by any in-          tions Section:
         sured or by any other person or entity.
                                                                1. "Silica" means silicon dioxide (occurring in
                                                                   crystalline, amorphous and impure forms), sil-
                                                                   ica particles, silica dust or silica compounds.
                                                                2. "Silica-related dust" means a mixture or combi-
                                                                   nation of silica and other dust or particles.




CG 21 96 03 05                               © ISO Properties, Inc., 2004                                Page 1 of 1                                      ❑
                                                                                                        EXHIBIT A - 043
         4:20-cv-02593-SAL           Date Filed 07/13/20       Entry Number 1-1          Page 52 of 80
                                                                                                     103 GL 0010155-01




                                                                                                                        ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 24 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      AMENDMENT OF INSURED CONTRACT DEFINITION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The definition of "insured contract" in the Definitions           Paragraph f. does not include that part of any
section is replaced by the following:                             contract or agreement:
"Insured contract" means:                                        (1) That indemnifies a railroad for "bodily injury"
    a. A contract for a lease of premises. However,                  or "property damage" arising out of
       that portion of the contract for a lease of                   construction or demolition operations, within
       premises that indemnifies any person or                       50 feet of any railroad property and
       organization for damage by fire to premises                   affecting any railroad bridge or trestle,
       while rented to you or temporarily occupied by                tracks, road-beds, tunnel, underpass or
       you with permission of the owner is not an                    crossing;
       "insured contract";                                       (2) That indemnifies an architect, engineer or
    b. A sidetrack agreement;                                        surveyor for injury or damage arising out of:
   c. Any easement or license agreement, except in                   (a) Preparing, approving, or failing to
      connection with construction or demolition                         prepare or approve, maps, shop
      operations on or within 50 feet of a railroad;                     drawings, opinions, reports, surveys,
                                                                         field orders, change orders or drawings
   d. An obligation, as required by ordinance, to                        and specifications; or
      indemnify a municipality, except in connection
      with work for a municipality;                                  (b) Giving directions or instructions, or
                                                                         failing to give them, if that is the primary
   e. An elevator maintenance agreement;                                 cause of the injury or damage; or
   f. That part of any other contract or agreement
                                                                 (3) Under which the insured, if an architect,
      pertaining to your business (including an                      engineer or surveyor, assumes liability for
      indemnification of a municipality in connection                an injury or damage arising out of the
      with work performed for a municipality) under                  insured's rendering or failure to render
      which you assume the tort liability of another                 professional services, including those listed
      party to pay for "bodily injury" or "property                  in (2) above and supervisory, inspection,
      damage" to a third person or organization,                     architectural or engineering activities.
      provided the "bodily injury" or "property
      damage" is caused, in whole or in part, by you
      or by those acting on your behalf However,
      such part of a contract or agreement shall only
      be considered an "insured contract" to the
      extent your assumption of the tort liability is
      permitted by law. Tort liability means a liability
      that would be imposed by law in the absence
      of any contract or agreement.




CG 24 26 04 13                        © Insurance Services Office, Inc., 2012                          Page 1 of 1
                                                                                                      EXHIBIT A - 044
         4:20-cv-02593-SAL          Date Filed 07/13/20       Entry Number 1-1           Page 53 of 80
                                                                                                     103 GL 0010155-01




                                                                                                                        ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                                                                                                   IL 00 21 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                  (Broad Form)


This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


1. The insurance does not apply:                              C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"           or "property damage" resulting from "hazard-
      or "property damage":                                      ous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under                (1) The "nuclear material" (a) is at any "nuclear
          the policy is also an insured under a nu-                  facility" owned by, or operated by or on be-
          clear energy liability policy issued by Nu-                half of, an "insured" or (b) has been dis-
          clear Energy Liability Insurance Associa-                  charged or dispersed therefrom;
          tion, Mutual Atomic Energy Liability                   (2) The "nuclear material" is contained in
          Underwriters, Nuclear Insurance Associa-                   "spent fuel" or "waste" at any time pos-
          tion of Canada or any of their successors,                 sessed, handled, used, processed, stored,
          or would be an insured under any such pol-                 transported or disposed of, by or on behalf
          icy but for its termination upon exhaustion                of an "insured"; or
          of its limit of liability; or
                                                                 (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                   arises out of the furnishing by an "insured"
          of "nuclear material" and with respect to                  of services, materials, parts or equipment in
          which (a) any person or organization is re-                connection with the planning, construction,
          quired to maintain financial protection pur-               maintenance, operation or use of any "nu-
          suant to the Atomic Energy Act of 1954, or                 clear facility", but if such facility is located
          any law amendatory thereof, or (b) the "in-                within the United States of America, its terri-
          sured" is, or had this policy not been issued              tories or possessions or Canada, this ex-
          would be, entitled to indemnity from the                   clusion (3) applies only to "property dam-
          United States of America, or any agency                    age" to such "nuclear facility" and any
          thereof, under any agreement entered into                  property thereat.
          by the United States of America, or any          2. As used in this endorsement:
          agency thereof, with any person or organi-
          zation.                                             "Hazardous properties" includes radioactive, toxic
                                                              or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in-           "Nuclear material" means "source material", "spe-
      jury" resulting from the "hazardous properties"         cial nuclear material" or "by-product material".
      of "nuclear material" and arising out of the op-
      eration of a "nuclear facility" by any person or
      organization.




IL 00 21 09 08                             © ISO Properties, Inc., 2007                                Page 1 of 2                                       ❑
                                                                                                      EXHIBIT A - 045
        4:20-cv-02593-SAL           Date Filed 07/13/20       Entry Number 1-1         Page 54 of 80
                                                                                                   103 GL 0010155-01




                                                                                                                    ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
   "Source material", "special nuclear material", and            (c) Any equipment or device used for the proc-
   "by-product material" have the meanings given                     essing, fabricating or alloying of "special
   them in the Atomic Energy Act of 1954 or in any                   nuclear material" if at any time the total
   law amendatory thereof.                                           amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-                  the "insured" at the premises where such
   ponent, solid or liquid, which has been used or ex-               equipment or device is located consists of
   posed to radiation in a "nuclear reactor".                        or contains more than 25 grams of pluto-
                                                                     nium or uranium 233 or any combination
   'Waste" means any waste material (a) containing                   thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or                  235;
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed             (d) Any structure, basin, excavation, premises
   primarily for its "source material" content, and (b)              or place prepared or used for the storage or
   resulting from the operation by any person or or-                 disposal of "waste";
   ganization of any "nuclear facility" included under        and includes the site on which any of the foregoing
   the first two paragraphs of the definition of "nu-         is located, all operations conducted on such site
   clear facility".                                           and all premises used for such operations.
   "Nuclear facility" means:                                  "Nuclear reactor" means any apparatus designed
     (a) Any "nuclear reactor";                               or used to sustain nuclear fission in a self-
                                                              supporting chain reaction or to contain a critical
     (b) Any equipment or device designed or used             mass of fissionable material.
         for (1) separating the isotopes of uranium or
         plutonium, (2) processing or utilizing "spent        "Property damage" includes all forms of radioac-
         fuel", or (3) handling, processing or packag-        tive contamination of property.
         ing "waste";




Page 2 of 2                                © ISO Properties, Inc., 2007                           IL 00 21 09 08                                     ❑
                                                                                                   EXHIBIT A - 046
          4:20-cv-02593-SAL        Date Filed 07/13/20       Entry Number 1-1        Page 55 of 80
                                                                                                 103 GL 0010155-01




                                                                                                                  ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   MINIMUM PREMIUM
The following additional policy Conditions supersede any other policy conditions regarding a minimum
premium for this policy:
Policy Premium
Policy premium means the premium that is calculated as follows:
   1. The total policy premium as shown in the Policy Declarations, plus
   2. Any premium adjustment by endorsements, plus
   3. Any additional premium developed by audit.
Audits
Audits will not reduce the policy premium. The due date for audit premium is the date shown as the due date
on the bill.
Cancellation and Minimum Earned Premium
   1. If you cancel this policy, the return premium will be 90% of the unearned premium. However, as a
      minimum earned premium, we will retain no less than 25 % of the policy premium.
   2. If we cancel the policy:
         a. for non-payment of premium, for any of the reasons stated in the U173-Cancellation
            Endorsement that provide a 10 day notice or for the reasons stated in an amendatory state
            specific cancellation endorsement (up to and including a 30 day notice), the earned premium will
            be computed pro rata based on the length of the cancelled policy term; however, as a minimum
            earned premium, we will retain no less than 25 % of the policy premium; or
         b. for any reason other than those identified in subparagraph 2.a. above, the earned premium will
            be computed pro rata based on the length of the cancelled policy term and the minimum earned
            premium as stated in 2.a. shall not apply.
         Any unearned premium will be returned as soon as practicable.
   3. However, if the policy is a project specific policy where specified locations are designated for
      coverage and the policy period is in excess of one year, regardless of who initiates cancellation of the
      policy, the policy premium will be deemed fully earned after 75% of the policy period has passed. For
      a project specific policy, the policy premium will be deemed fully earned with no return premium to be
      provided upon cancellation once the project has reached a level of substantial completion following
      construction or renovation. Substantial completion means the earliest of the following:
                a. The date of use or occupancy of one or more of the locations of the specified project
                   occurs;
                b. A temporary or permanent certificate of occupancy has been issued;
                c. The date of the final inspection of the construction project by the applicable public agency
                   occurs; or
                d. The final cost of construction is at least 90% of the estimated construction cost upon
                   which this policy premium was based.

            ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U002A-0212                                                                                        Page 1 of 1
                                                                                                 EXHIBIT A - 047
          4:20-cv-02593-SAL         Date Filed 07/13/20      Entry Number 1-1        Page 56 of 80
                                                                                                 103 GL 0010155-01




                                                                                                                  ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

AIRCRAFT PRODUCTS AND GROUNDING EXCLUSION
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. SECTION I — COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY,
   2. Exclusions and SECTION I — PRODUCTS/COMPLETED OPERATIONS BODILY INJURY AND
   PROPERTY DAMAGE LIABILITY, 2. Exclusions are amended and the following added:
   Aircraft or Grounding
   This insurance does not apply to "bodily injury" or "property damage" arising directly or indirectly out of:
   1. any "aircraft product" or the "grounding" of any aircraft; or
   2. "your work" on aircraft (including missile or spacecraft, and any ground support or control
      equipment).

B. SECTION V — DEFINITIONS is amended and the following added:
   "Aircraft product" means:
       a. Aircraft (including missile or spacecraft, and any ground support or control equipment used
          therewith);
       b. Any article furnished by you or on your behalf and installed in an aircraft or used in connection
          with an aircraft or for spare parts for an aircraft including ground handling tools and equipment;
       c. Any of "your products" used at an airport for the purpose of guidance, navigation or direction of
          aircraft;
       d. training aids, instructions, manuals, blueprints, engineering or other data or advice and services
          and labor relating to such aircraft, articles or products that you or any other person or
          organization on your behalf:
          (1) sold, handled or distributed; or
          (2) manufactured, assembled or processed:
              (a) according to specifications, plans, suggestions, orders, or drawings provided by you or on
                  your behalf; or
              (b) with tools, machinery or equipment furnished to such persons or drawings provided by
                  you or on your behalf.
   "Grounding" means:
       a. the withdrawal of one or more aircraft from flight operations; or
       b. the imposition of speed, passenger or load restrictions on such aircraft
       by reason of the existence of or alleged or suspected existence of any defect, fault or condition in
       such aircraft or any part thereof whether such aircraft so withdrawn are owned or operated by the
       same or different persons, organizations or corporations.

            ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.



U009-0310                  Includes copyrighted material of ISO Properties, Inc.,                  Page 1 of 1
                                           with its permission.
                                                                                                 EXHIBIT A - 048
           4:20-cv-02593-SAL         Date Filed 07/13/20      Entry Number 1-1       Page 57 of 80
                                                                                                 103 GL 0010155-01




                                                                                                               ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

SECTION I — COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY, 2.
Exclusions and SECTION I — COVERAGES, COVERAGE B PERSONAL AND ADVERTISING INJURY
LIABILITY, 2. Exclusions are amended and the following added:
Employment-Related Practices
This insurance does not apply to "bodily injury" or "personal and advertising injury" to:
(1) a person arising directly or indirectly out of any:
   (a) refusal to employ that person;
   (b) termination of that person's employment; or
   (c) employment-related practices, policies, acts or omissions, such as coercion, demotion, evaluation,
       reassignment, discipline, defamation, harassment, humiliation, assault, battery, discrimination,
       malicious prosecution or abuse including sexual abuse directed at any person; or
(2) the spouse, child, parent, brother or sister of that person as a consequence of "bodily injury" or
    "personal and advertising injury" to that person at whom any of the employment-related practices
    described in Paragraphs (a), (b), or (c) above is directed.
This exclusion applies:
(1) whether the injury-causing event described in paragraphs (1) (a), (b), or (c) above occurs before
    employment, during employment or after employment of that person;
(2) whether the insured may be liable as an employer or in any other capacity; and
(3) to any obligation to share damages with or repay someone else who must pay damages because of the
    injury.


            ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U048-0310                  Includes copyrighted material of ISO Properties, Inc.,                Page 1 of 1
                                           with its permission.
                                                                                               EXHIBIT A - 049
         4:20-cv-02593-SAL        Date Filed 07/13/20     Entry Number 1-1        Page 58 of 80
                                                                                              103 GL 0010155-01




                                                                                                              ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                DEDUCTIBLE LIABILITY INSURANCE
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                               SCHEDULE
Coverage                                                          Amount and Basis of Deductible

                                                            PER CLAIM        or     PER OCCURRENCE
Bodily Injury Liability Coverage
OR
Property Damage Liability Coverage
OR
Personal and Advertising Injury Liability Coverage
OR
Bodily Injury Liability Coverage and/or Property Damage $10,000
Liability Coverage and/or Personal and Advertising Injury
Liability Coverage Combined

A. For the purposes of this endorsement all deductible coverage options, amounts and basis of the
   deductible shall include all amounts we pay in the defense and investigation of any "claim" or "suit" to
   which this insurance applies as stated under the SUPPLEMENTARY PAYMENTS — COVERAGE A
   AND B section of the policy.
B. Our obligations under this policy for damages applies only to the amount excess of the deductible
   shown in the Schedule above.
C. We shall select a deductible amount on either aper claim or a per occurrence basis. Your selected
   deductible applies to the coverage option and to the basis of the deductible indicated by the
   placement of the deductible amount in the Schedule above. The deductible amount stated in the
   Schedule above applies as follows:
   1. PER CLAIM BASIS. If the deductible amount indicated in the Schedule above is on a per claim
      basis, that deductible applies as follows:
       a. Under Bodily Injury Liability Coverage, to all damages sustained by any one person because
          of "bodily injury";
       b. Under Property Damage Liability Coverage, to all damages sustained by any one person
          because of "property damage";
       c. Under Personal and Advertising Injury Liability Coverage, to all damages sustained by any
          one person because of "personal and advertising injury";
       d. Under Bodily Injury Liability Coverage and/or Property Damage Liability Coverage and/or
          Personal and Advertising Injury Liability Coverage Combined, to all damages sustained by
          any one person because of:
           (1) "Bodily injury";
           (2) "Property damage";
         (3) "Personal and advertising injury"; or
U070AS-0512         Includes copyrighted material of ISO Properties, Inc.,                     Page 1 of 2
                                      with its permission.
                                                                                             EXHIBIT A - 050
         4:20-cv-02593-SAL        Date Filed 07/13/20      Entry Number 1-1      Page 59 of 80
                                                                                             103 GL 0010155-01




                                                                                                               ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
           (4) "Bodily injury", "property damage", and "personal and advertising injury" combined,
       as the result of any one "occurrence".
       If damages are claimed for care, loss of services or death resulting at any time from "bodily
       injury", a separate deductible amount will be applied to each person making a "claim" for such
       damages.
       With respect to "property damage", person includes an organization.
   2. PER OCCURRENCE BASIS. If the deductible amount indicated in the Schedule above is on a
      per occurrence basis, that deductible amount applies as follows:
       a. Under Bodily Injury Liability Coverage, to all damages because of "bodily injury";
       b. Under Property Damage Liability Coverage, to all damages because of "property damage";
       c. Under Personal and Advertising Injury Liability Coverage, to all damages because of
          "personal and advertising injury";
       d. Under Bodily Injury Liability Coverage and/or Property Damage Liability Coverage and/or
          Personal and Advertising Injury Liability Coverage, to all damages because of:
           (1) "Bodily injury";
           (2) "Property damage";
           (3) "Personal and advertising injury"; or
           (4) "Bodily injury", "property damage", "personal and advertising injury" combined,
       as the result of any one "occurrence", regardless of the number of persons or organizations who
       sustain damages because of that "occurrence".
D. The terms of this insurance, including those with respect to:
   1. Our right and duty to defend the insured against any "suits" seeking those damages; and
   2. Your duties in the event of an "occurrence", "claim", or "suit"
   apply irrespective of the application of the deductible amount.
E. We, at our sole election and option, may either:
   1. Pay any part of or all of the deductible amount to effect settlement of any "claim" or "suit", and
      upon notification of the action taken, you shall promptly reimburse us for such part of the
      deductible amount as has been paid by us; or
   2. Simultaneously upon receipt of notice of any "claim" or at any time thereafter, request you pay or
      deposit with us all or any part of the deductible amount, to be held and applied by us as herein
      provided.
F. For the purposes of this endorsement, "claim" means a demand, received by the Insured, for money
   or services, including the service of "suit" against the Insured.


          ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U070AS-0512             Includes copyrighted material of ISO Properties, Inc.,                   Page 2 of 2
                                        with its permission.
                                                                                               EXHIBIT A - 051
        4:20-cv-02593-SAL         Date Filed 07/13/20       Entry Number 1-1       Page 60 of 80
                                                                                               103 GL 0010155-01




                                                                                                              ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EXCLUSION - CONTINUOUS, PROGRESSIVE
          OR REPEATED - BODILY INJURY OR
                PROPERTY DAMAGE
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. SECTION I — COVERAGES, COVERAGE A — BODILY INJURY AND PROPERTY DAMAGE
   LIABILITY, 2. Exclusions is amended and the following is added:
   This insurance does not apply to:
       Continuous, Progressive or Repeated Bodily Injury or Property Damage
       "bodily injury" or "property damage", including any continuous or progressively deteriorating or
       repeated "bodily injury" or "property damage", that first occurs:
       1. prior to the effective date of this policy and continues during the policy term; or
       2. prior to the effective date of this policy, continues during the policy term, and ends after the
          expiration date of this policy.
       This exclusion applies regardless of whether such "bodily injury" or "property damage" is known
       or unknown by any "Insured".
       However, this exclusion does not apply to "bodily injury" or "property damage", including
       continuous or progressively deteriorating or repeated "bodily injury" or "property damage", that
       first occurs during the policy term and ends after the expiration date of this policy.

B. SECTION V — DEFINITIONS is amended and the following added:
   "Insured" means any person or organization qualifying as an insured under SECTION II - WHO IS AN
   INSURED along with either any additional named insured or additional insured whether added to this
   policy by endorsement or otherwise.

          ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U073-0815                                                                                       Page 1 of 1
                                                                                                EXHIBIT A - 052
        4:20-cv-02593-SAL        Date Filed 07/13/20     Entry Number 1-1          Page 61 of 80
                                                                                               103 GL 0010155-01




                                                                                                            ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 COMPOSITE RATE
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The premium for the policy to which this endorsement is attached shall be computed upon a composite
basis in accordance with the Company's rules, rates, rating plans, premium and minimum premium and
other applicable terms and conditions of the policy.
 Premium Basis:
 Gross Sales
     "Gross Sales" means the gross amount charged by the named insured, concessionaires of the
     named insured or by others trading under the insured's name for: a) all goods or products, sold
     or distributed; b) operations performed during the policy period, including operations performed
     for the insured by independent contractors; c) rentals; and d) dues or fees. "Gross Sales" does
     not include sales or excise taxes that are collected and submitted to a governmental division.




          ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U250-0310                 Includes copyrighted material of ISO Properties, Inc.,              Page 1 of 1
                                          with its permission.
                                                                                             EXHIBIT A - 053
            4:20-cv-02593-SAL        Date Filed 07/13/20      Entry Number 1-1       Page 62 of 80
                                                                                                 103 GL 0010155-01




                                                                                                              ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             WARRANTY OF SUBCONTRACTOR LIMITS
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
A. SECTION IV — COMMERCIAL GENERAL LIABILITY CONDITIONS, 5. Premium Audit, subpara-
   graph c., and SECTION IV — PRODUCTS/COMPLETED OPERATIONS LIABILTY CONDITIONS, 5.
   Premium Audit, subparagraph c. are deleted and replaced with the following:
       c. The first Named Insured must keep records of the information we need for premium
          computation, and send us copies at such times as we may request. In addition:
          (1) You shall provide us upon our request copies of Certificates of Insurance that you shall
              require and have obtained from your subcontractors before any work is performed on your
              behalf. You shall maintain copies of these Certificates during and for up to 3 years after
              the term of such work.
          (2) The Certificate must evidence coverage and Limits of Insurance, in force for the term of
              the work performed for you, that are equal to or greater than the coverage and Limits of
              Insurance provided by this policy, unless other limits are shown below:
              Limits of Insurance
                 Each Occurrence Limit                                                     $1,000,000
                 General Aggregate Limit (other than Products/Completed Operations) $2,000,000
                 Products/Completed Operations Aggregate Limit                             $2,000,000
          (3) We will have the right to adjust the annual premium charged you and use the "sub cost" of
              all work you subcontract as the basis for the additional premium for any subcontractor:
              (a) whose Certificate of Insurance shows Limits of Insurance or coverage less than that
                  required by us; or
              (b) for whom you do not have a Certificate.
              We will charge you a rate based on the "sub cost" for the class code(s) and rate(s) noted
              in the SCHEDULE below. This premium charge will be made at audit and will be in
              addition to the minimum policy premium.

                                                          SCHEDULE
                                CLASS CODE                                    RATE (Per $1,000)
               91581                                                              $25.00
B. The DEFINITIONS Section is amended and the following added:
   "Sub cost" means the combined cost of:
       a. all labor; plus
       b. materials and equipment furnished, used or delivered for use in the execution of the work
          performed; and
       c. overhead and profit including fees and commissions.

             ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.


U252-0913              Includes copyrighted material of Insurance Services Office, Inc.,            Page 1 of 1
                                             with its permission.
                                                                                                EXHIBIT A - 054
         4:20-cv-02593-SAL          Date Filed 07/13/20       Entry Number 1-1         Page 63 of 80
                                                                                                   103 GL 0010155-01




                                                                                                                     ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           EXCLUSION - PROFESSIONAL SERVICES
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


SECTION I — COVERAGES, COVERAGE A— BODILY INJURY AND PROPERTY DAMAGE LIABILITY, 2.
Exclusions and COVERAGE B — PERSONAL AND ADVERTISING INJURY LIABILITY, 2. Exclusions
and SECTION I — COVERAGES, PRODUCTS/COMPLETED OPERATIONS BODILY INJURY AND
PROPERTY DAMAGE LIABILITY, 2. Exclusions are amended and the following added:
This insurance does not apply to:
   Professional Services
   any "bodily injury", "property damage" or "personal and advertising injury" arising out of the rendering or
   failure to render any professional service. This includes but is not limited to:
   (1)   legal, accounting or advertising services;
   (2)   preparing, approving, or failing to prepare or approve maps, drawings, opinions, reports, surveys,
         change orders, designs or specifications;
   (3)   inspection, supervision, quality control, architectural or engineering activities done by or for you on a
         project on which you serve as construction manager;
   (4)   engineering services, including related supervisory or inspection services;
   (5)   medical, surgical, dental, x-ray or nursing services, treatment, advice or instruction;
   (6)   any health or therapeutic service, treatment, advice or instruction;
   (7)   any service, treatment, advice or instruction for the purpose of appearance or skin enhancement,
         hair removal or replacement, or personal grooming or therapy;
   (8)   any service, treatment, advice or instruction relating to physical fitness, including service, treatment,
         advice or instruction in connection with diet, cardiovascular fitness, bodybuilding or physical training
         programs;
   (9)   optometry or optical or hearing aid services including the prescribing, preparation, fitting,
         demonstration or distribution of ophthalmic lenses and similar products or hearing aid devices;
   (10) body piercing or tattooing services including but not limited to the insertion of pigment, collagen or
        any other foreign substance into or under the skin;
   (11) services in the practice of pharmacy;
   (12) law enforcement or firefighting services; or
   (13) handling, embalming, disposal, burial, cremation or disinterment of dead bodies.
   This exclusion applies even if the claims against any insured allege negligence or other wrongdoing in the
   supervision, hiring, employment, training or monitoring of others by that insured, if the "occurrence" which
   caused the "bodily injury" or "property damage", or the offense which caused the "personal and
   advertising injury" involved the rendering of or failure to render any professional service.

          ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.



U265-0116            Includes copyrighted material of Insurance Services Office, Inc.,              Page 1 of 1
                                           with its permission.
                                                                                                   EXHIBIT A - 055
         4:20-cv-02593-SAL         Date Filed 07/13/20       Entry Number 1-1        Page 64 of 80
                                                                                                 103 GL 0010155-01




                                                                                                                   ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EXCLUSION - USL&H, JONES ACT OR OTHER
                   MARITIME LAWS
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

SECTION I — COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY, 2.
Exclusions and COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY, 2. Exclusions are
amended and the following is added:
USL&H, Jones Act or Other Maritime Laws Exclusion
This insurance does not applyto "bodily injury", "property damage" or "personal and advertising injury" arising
directly or indirectly out of:
(1) operations over navigable waters or offshore including but not limited to drilling and production platforms,
    pipelines, and vessels where coverage is provided by the U.S. Longshore & Harbor Workers
    Compensation Act (USL&H), Merchant Marine Act ("Jones Act") or other maritime laws and any
    amendments to those laws;
(2) actions including but not limited to subrogation involving U.S. Longshore & Harbor Workers
    Compensation Act (USL&H), Merchant Marine Act ("Jones Act") or other maritime laws and any
    amendments to those laws; or
(3) any obligation of the insured resulting from actions under the U.S. Longshore & Harbor Workers
    Compensation Act (USL&H), Merchant Marine Act ("Jones Act") or other maritime laws and any
    amendments to those laws.




           ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U266-0510                                                                                         Page 1 of 1
                                                                                                  EXHIBIT A - 056
        4:20-cv-02593-SAL        Date Filed 07/13/20      Entry Number 1-1        Page 65 of 80
                                                                                              103 GL 0010155-01




                                                                                                              ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         CROSS SUITS EXCLUSION
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

SECTION I — COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY, 2.
Exclusions and COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY, 2. Exclusions in the
Commercial General Liability Coverage Part; and SECTION I — COVERAGES, PRODUCTS/COMPLETED
OPERATIONS BODILY INJURY AND PROPERTY DAMAGE LIABILITY, 2. Exclusions in the
Products/Completed Operations Liability Coverage Part are amended and the following added:
   CROSS SUITS EXCLUSION
   This insurance does not apply to any claim or "suit" for "bodily injury", "property damage" or "personal
   and advertising injury" brought by any Named Insured against any other Named Insured.

          ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U267A-0813                                                                                    Page 1 of 1
                                                                                             EXHIBIT A - 057
         4:20-cv-02593-SAL        Date Filed 07/13/20      Entry Number 1-1       Page 66 of 80
                                                                                              103 GL 0010155-01




                                                                                                              ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                BREACH OF CONTRACT EXCLUSION
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

SECTION I — COVERAGES, COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY, 2.
Exclusions, f. Breach Of Contract is deleted and replaced by the following:
This insurance does not apply to damages directly or indirectly arising out of:
   f. Breach Of Contract
       "Personal and advertising injury" arising out of a breach of contract, including an implied contract
       to use another's advertising idea in your "advertisement".


          ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U276-0310              Includes copyrighted material of ISO Properties, Inc.,         Page 1 of 1
                                       with its permission.
                                                                                             EXHIBIT A - 058
        4:20-cv-02593-SAL           Date Filed 07/13/20    Entry Number 1-1       Page 67 of 80
                                                                                              103 GL 0010155-01




                                                                                                               ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 EXCLUSION - LEAD
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

SECTION I — COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY,
2. Exclusions and COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY, 2.
Exclusions are amended and the following added:
This insurance does not apply to:
   Lead
   (1) "bodily injury" or "personal and advertising injury" arising, in whole or in part, out of the actual,
       alleged, threatened or suspected inhalation of, ingestion of, contact with, exposure to, existence
       of, or presence of, lead in any form.
   (2) "property damage" arising, in whole or in part, out of the actual, alleged, threatened or suspected
       contact with, exposure to, existence of, or presence of, lead in any form.
   (3) any damages, loss, cost or expense arising, in whole or in part, out of the abating, testing for,
       monitoring, cleaning up, removing, containing, treating, detoxifying, neutralizing, remediating or
       disposing of, or in any way responding to or assessing the effects of, lead in any form, by any
       insured or by any other person or entity.
   (4) any claim or "suit" by or on behalf of a governmental authority for damages, loss, cost or expense
       arising, in whole or in part, out of the abating, testing for, monitoring, cleaning up, removing,
       containing, treating, detoxifying, neutralizing, remediating or disposing of, or in any way
       responding to or assessing the effects of, lead in any form, by any insured or by any other person
       or entity.
   This exclusion shall apply without regard to the source or sources of lead, or the basis of the insured's
   liability. This exclusion includes defects or negligence in design, construction or materials, or any
   other event, conduct or misconduct, which may have or is claimed to have precipitated, caused or
   acted jointly, concurrently or in any sequence with lead in any form in causing injury or damage.

          ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U466-0212            Includes copyrighted material of Insurance Services Office, Inc.,         Page 1 of 1
                                          with its permission.
                                                                                              EXHIBIT A - 059
        4:20-cv-02593-SAL           Date Filed 07/13/20    Entry Number 1-1       Page 68 of 80
                                                                                              103 GL 0010155-01




                                                                                                               ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           EXCLUSION - ASBESTOS
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

SECTION I — COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
LIABILITY, 2. Exclusions and COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY, 2.
Exclusions are amended and the following added:
This insurance does not apply to:
   Asbestos
   (1) "bodily injury" or "personal and advertising injury" arising, in whole or in part, out of the actual,
       alleged, threatened or suspected inhalation of, ingestion of, contact with, exposure to, existence
       of, or presence of, asbestos in any form.
   (2) "property damage" arising, in whole or in part, out of the actual, alleged, threatened or suspected
       contact with, exposure to, existence of, or presence of, asbestos in any form.
   (3) any damages, loss, cost or expense arising, in whole or in part, out of the abating, testing for,
       monitoring, cleaning up, removing, containing, treating, detoxifying, neutralizing, remediating or
       disposing of, or in any way responding to or assessing the effects of, asbestos in any form, by
       any insured or by any other person or entity.
   (4) any claim or "suit" by or on behalf of a governmental authority for damages, loss, cost or expense
       arising, in whole or in part, out of the abating, testing for, monitoring, cleaning up, removing,
       containing, treating, detoxifying, neutralizing, remediating or disposing of, or in any way
       responding to or assessing the effects of, asbestos in any form, by any insured or by any other
       person or entity.
   This exclusion shall apply without regard to the source or sources of asbestos, or the basis of the
   insured's liability. This exclusion includes defects or negligence in design, construction or materials,
   or any other event, conduct or misconduct, which may have or is claimed to have precipitated, caused
   or acted jointly, concurrently or in any sequence with asbestos in any form in causing injury or
   damage.

          ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U467-0212            Includes copyrighted material of Insurance Services Office, Inc.,         Page 1 of 1
                                          with its permission.
                                                                                              EXHIBIT A - 060
        4:20-cv-02593-SAL        Date Filed 07/13/20    Entry Number 1-1       Page 69 of 80
                                                                                           103 GL 0010155-01




                                                                                                           ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           EXCLUSION - DEDICATED
                           INSURANCE PROGRAM(S)
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. SECTION I — COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
   LIABILITY, 2. Exclusions is amended and the following added:
   This insurance does not apply to:
   Dedicated Insurance Program(s)
   "bodily injury" or "property damage" arising out of either your ongoing operations or operations
   included within the "products-completed operations hazard" at any project(s) which is, or was subject
   to a "dedicated insurance program".
   This exclusion applies whether or not the "dedicated insurance program":
   1. provides coverage identical to that provided by this Coverage Part;
   2. provides coverage to one or more contractors;
   3. provides multiple lines of coverage;
   4. has limits adequate to cover all claims; or
   5. remains in effect.

B. SECTION V — DEFINITIONS is amended and the following added:
  "Dedicated insurance program" means wrap-up program(s), owner controlled insurance program(s),
  contractor controlled insurance program(s), or other job(s) or project specific policy / program(s)
  whether provided by you, or any other person or entity for which you are an insured.

         ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U483-1115                                                                                  Page 1 of 1
                                                                                           EXHIBIT A - 061
        4:20-cv-02593-SAL        Date Filed 07/13/20     Entry Number 1-1       Page 70 of 80
                                                                                            103 GL 0010155-01




                                                                                                            ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


  EXCLUSION -ANY RESIDENTIAL CONSTRUCTION
          WORK EXCEPT AS SPECIFIED
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

SECTION I — COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY,
2. Exclusions, and SECTION I — COVERAGES, PRODUCTS/COMPLETED OPERATIONS BODILY
INJURY AND PROPERTY DAMAGE LIABILITY, 2. Exclusions are amended and the following
Exclusion is added:
   Residential Construction Work
   This insurance does not apply to "bodily injury" or "property damage" included in the "products-
   completed operations hazard" and arising directly or indirectly out of "your work" on any "residential
   construction". This exclusion may be subject to exception, as set forth below, but only if the box
   corresponding to the description of any such exception is checked, and then only to the extent of the
   exception so described.

SECTION V — DEFINITIONS is amended and the following is added:
   "Residential construction" means buildings, structures or other improvements to real property
   constructed, maintained or sold for the purpose of being used by natural persons as a dwelling,
   inclusive of all infrastructure improvements in connection therewith, including, but not limited to,
   grading/excavating, utilities, road paving/curbs/sidewalks. "Residential construction" shall include,
   but not be limited to, single or multiple family housing, including apartments, townhouses,
   condominiums, co-operatives, duplexes, triplexes, fourplexes, and single-family detached housing.
   "Residential construction" also includes the terms "Apartment Structures", "Common Interest
   Developments", "Condominiums", "Condominium Projects", "Condominium Conversion Projects",
   "Cooperatives", "Custom Homes", "Infrastructure" or "Site Work", "Military Housing", "Residential
   Tract Housing", "Senior Housing Projects", "Senior Living Structures", "Assisted Senior Housing
   Projects", "Single Family Homes Built on Spec", "Student Housing", "Time Shares", "Townhouse
   Projects", or "Rental Property Units", all as further defined herein for the purposes of this
   Endorsement only.
   "Condominium" is defined as any of the following: (1) An estate in real property where there is an
   undivided interest in common in a portion of real property, coupled with a separate interest in space
   called a unit, the boundaries of which are described on a recorded final map, parcel map, or
   condominium plan. The areas within the boundaries may be filled with air, earth or water, or any
   combination thereof, and need not be attached to land except by easements for access and support;
   (2) A type of ownership in real property where all of the owners own the property, common areas and
   buildings together, with the exception of the interior of the unit to which they have title; (3) Real
   estate, portions of which are designated for separate ownership and the remainder of which is
   designated for common ownership, solely by the owners of those designated portions; (4) A single
   real property parcel with all the unit owners having a right in common to use the common elements
   with a separate ownership confined to the individual units that are serially designated.




U527B-0913                   Includes copyrighted material of ISO, Inc.                      Page 1 of 3
                                        with its permission
                                                                                            EXHIBIT A - 062
         4:20-cv-02593-SAL        Date Filed 07/13/20      Entry Number 1-1       Page 71 of 80
                                                                                              103 GL 0010155-01




                                                                                                               ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
    "Cooperative" means any of the following: (1) A type of multiple ownership of real property in which
    the residents of a multiunit housing complex own shares in the cooperative corporation that owns the
    property, giving each resident the right to occupy a specific apartment or unit; (2) dwelling units in a
    multi-dwelling complex in which each owner has an interest in the entire complex and a lease of
    his/her/its own apartment.
    "Common Interest Development" means any of the following: (1) A condominium project; (2) A stock
    cooperative.

EXCEPTIONS TO RESIDENTIAL CONSTRUCTION WORK EXCLUSION:
This exclusion does not apply to the following (any exception to this exclusion is only applicable if a
corresponding box below is checked):

❑    "Apartment Structures", which are defined as multi unit dwelling structures that are designed to be
     leased or rented by the owner of the structures to third-party tenants, and includes apartment
     buildings and apartment units.
❑    "Condominium Projects", which are defined as consisting of multiple individual "Condominiums", as
     defined elsewhere in this Endorsement, on a single parcel of real property.
❑    "Condominium Conversion Projects", which are defined as any existing multi unit dwelling structure,
     including "Apartment Structures", that prior to, during, or after the policy period, is converted to be
     sold as "Condominium(s)", "Cooperative(s)", "Common Interest Development(s)" or any sort of
     combination or derivative thereof, all as those terms are defined elsewhere in this Endorsement.
❑    "Custom Homes", which are defined as houses of a unique plan or blueprint built to an owner's
     specifications and sold before construction begins.
❑    "Military Housing", which is defined as single family or multi unit housing that is built for the US
     government or a branch of the armed forces of the United States, and that will be leased or
     otherwise made available to enlisted service men or women to be used as a dwelling while they are
     members of the U.S. Armed Forces
❑    "Residential Tract Housing", which is defined as single family, duplex, triplex or fourplex residential
     housing, not part of a "Condominium Project" or "Townhouse Project" (as defined elsewhere in this
     Endorsement), that is built by residential developers for sale to individuals during or after
     completion of construction. "Tract Housing" is further defined as consisting of 10 or more units in a
     single contiguous location.
❑    "Senior Housing Projects", "Senior Living Structures", or "Assisted Senior Housing Projects", which
     are defined collectively as:
     .   Dwellings that HUD has determined are specifically designed for and occupied by elderly
         persons under a Federal, State, or local government program; or
     .   Dwellings occupied solely by persons who are 62 or older; or
     .   Dwellings where at least one person who is 55 or older resides in at least 80 percent of the
         occupied units in any one location, and where the policy applicable to the dwellings
         demonstrates an intent to house persons who are 55 or older.




U527B-0913                     Includes copyrighted material of ISO, Inc.                      Page 2 of 3
                                          with its permission
                                                                                              EXHIBIT A - 063
       4:20-cv-02593-SAL        Date Filed 07/13/20      Entry Number 1-1        Page 72 of 80
                                                                                             103 GL 0010155-01




                                                                                                             ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
❑   "Infrastructure" or "Site Work", which is defined as work involving common areas, excluding any
    building construction, and for purposes of this exception to the Residential Construction Exclusion,
    is further limited to:




❑   "Single Family Homes Built on Spec", which are defined as homes of a unique plan or blueprint,
    built by themselves, and not in conjunction with other homes of like design and blueprint, by a
    general contractor, for sale after completion of construction.
❑   "Student Housing", which is defined as single family or multi unit housing that is built and owned by
    any school or educational institution for the purpose of housing students, faculty, or other personnel
    of the school or educational institution, while they are attending or are employed by the school or a
    educational institution.
❑   "Time Shares", which are defined as structures that are designed and available for use and
    occupancy as a residence, and that are constructed for the purpose of being offered as part of a
    "timeshare plan," as that phrase is defined in the Vacation Ownership Time Share Act of 2004, at
    California Business & Professions Code Section11212, or as otherwise defined under any similar
    statutory scheme governing the offering of residential units to the public for use and occupancy as
    a vacation property on a recurring periodic basis of less than one year, and in effect in the state
    where the structures are located.
❑   "Townhouse Projects", which are defined as multi unit housing consisting of houses in a row, of
    usually the same or similar design, with common side walls or with a very narrow space between
    adjacent side walls, including individual Townhouses.
❑   "Rental Property Units", which are defined as any structures that are built as dwellings with the
    intended purpose of renting or leasing, rather than selling, the units to third-parties.
Z   Specific Project(s):
        Swimming pool installation, service or repair




         ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U527B-0913                   Includes copyrighted material of ISO, Inc.                      Page 3 of 3
                                        with its permission
                                                                                            EXHIBIT A - 064
        4:20-cv-02593-SAL          Date Filed 07/13/20       Entry Number 1-1        Page 73 of 80
                                                                                                 103 GL 0010155-01




                                                                                                                   ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   EXCLUSION - INJURY TO TEMPORARY WORKER,
    VOLUNTEER WORKER, OR CASUAL WORKER
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART

A. COMMERCIAL GENERAL LIABILITY COVERAGE FORM, SECTION I — COVERAGES, COVERAGE A
   BODILY INJURY AND PROPERTY DAMAGE LIABILTY, 2. Exclusions and COVERAGE B
   PERSONAL AND ADVERTISING INJURY LIABILITY, 2. Exclusions; and OWNERS AND
   CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM, SECTION I —COVERAGES, BODILY
   INJURY AND PROPERTY DAMAGE LIABILITY, 2. Exclusions are amended and the following is added:
   This insurance does not apply to "bodily injury" or "personal and advertising injury" to any "temporary
   worker", "volunteer worker" or "casual worker", or any of their spouses, children, parents, brothers, sisters
   or registered domestic partners.
B. SECTION V — DEFINITIONS is amended and the following added:
   For the purpose of this endorsement only, the term:
       a. "Casual worker" means:
          (1) A person, other than a person furnished to you by a labor union, who acts at the direction of
              and within the scope of duties determined by any insured, and is employed by any insured for
              a short time and for a limited and temporary purpose; or
          (2) A person for whom any insured, or a labor leasing firm acting on behalf of any insured, does
              not withhold federal income taxes and pay federal unemployment tax.
       b. "Temporary worker" means a person who is furnished to you to substitute for a permanent worker
          on leave or to meet seasonal or short-term workload conditions.
          However, "temporary worker" does not include a person who is furnished to you by a labor union
          to substitute for a permanent worker on leave or to meet seasonal or short-term workload
          conditions.

          ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U531-0413            Includes copyrighted material of Insurance Services Office, Inc.,            Page 1 of 1
                                           with its permission.
                                                                                                  EXHIBIT A - 065
         4:20-cv-02593-SAL         Date Filed 07/13/20       Entry Number 1-1        Page 74 of 80
                                                                                                 103 GL 0010155-01




                                                                                                                   ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     EXCLUSION - IMPORTED DRYWALL DAMAGE -
           RESIDENTIAL CONSTRUCTION
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. SECTION I — COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
   LIABILITY, 2. Exclusions, and SECTION I — COVERAGES, PRODUCTS/COMPLETED OPERATIONS,
   BODILY INJURY AND PROPERTY DAMAGE LIABILITY, 2. Exclusions are amended to include the
   following additional exclusion:
   This insurance does not apply to:
   Imported Drywall Damage — Residential Construction
   (1) "Property damage" arising out of the release of gases, fumes, vapors or particulates from "imported
       drywall" used in any "residential construction" in connection with "your work" or "your product",
       including operations performed by you or on your behalf by a contractor or subcontractor.
   (2) "Property damage" arising out of the design, manufacture, construction, fabrication, preparation,
       distribution, sale, installation, application, maintenance, repair, remodeling, servicing, correction or
       replacement of any "imported drywall" used in any "residential construction". This applies whether or
       not the "property damage" is included within the "products-completed operations hazard".
   (3) "Property damage" included in the "products-completed operations hazard" and arising out of "your
       work" on any "residential construction" involving all operations conducted using "imported drywall",
       whether performed by you or on your behalf.
   (4) "Property damage" arising out of "your product" used in or 'your work" on any "residential construction"
       with respect to any electrical, mechanical, plumbing or structural system or equipment, or any other
       component, fixture or feature of any "residential construction", if any "imported drywall" is used in the
       "residential construction" containing that electrical, mechanical, plumbing or structural system or
       equipment, component, fixture or feature.
   (5) Any loss, cost or expenses arising out of the abating, testing for, monitoring, cleaning up, removing,
       containing, treating, detoxifying, neutralizing, remediating, disposing of, or in anyway responding to or
       assessing the effects of "imported drywall" used in any "residential construction", or any gases, fumes,
       vapors or particulates emitted or released from such "imported drywall" used in any "residential
       construction".
   (6) Any obligations to share damages, losses, costs or expenses with or indemnify another party who
       must pay damages, losses, costs or expenses arising out of or relating to "imported drywall" used in
       any "residential construction", or any gases, fumes, vapors or particulates emitted or released from
       such "imported drywall" used in any "residential construction".
   (7) Any supervision, instructions, recommendations, warnings or advice given or which should have been
       given in connection with subparagraphs (1) through (6) above.
  This exclusion applies whether or not such "imported drywall" has any use or function in your business,
  operations, premises, site or location.
B. The following definitions are added to the Definitions Section:
   "Imported drywall" means any drywall, plasterboard, sheetrock or gypsum board manufactured outside of

U638-0210           Includes copyrighted material of Insurance Services Office, Inc.            Page 1 of 2
                                          with its permission.
                                                                                                  EXHIBIT A - 066
        4:20-cv-02593-SAL          Date Filed 07/13/20       Entry Number 1-1         Page 75 of 80
                                                                                                  103 GL 0010155-01




                                                                                                                    ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
  the United States, or any pre-manufactured interior wall that is made with drywall, plasterboard, sheetrock
  or gypsum board manufactured outside of the United States.
  "Residential construction" means buildings, structures or other improvements to real property constructed,
  maintained or sold for the purpose of being used by natural persons as a dwelling, inclusive of all
  infrastructure improvements in connection therewith, including, but not limited to, grading/excavating,
  utilities, road paving/curbs/sidewalks. "Residential construction" shall include, but not be limited to, single
  or multiple family housing, including apartments, townhouses, condominiums, co-operatives, duplexes,
  triplexes, fourplexes, and single-family detached housing.


            ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U638-0210           Includes copyrighted material of Insurance Services Office, Inc.             Page 2 of 2
                                          with its permission.
                                                                                                  EXHIBIT A - 067
        4:20-cv-02593-SAL           Date Filed 07/13/20    Entry Number 1-1       Page 76 of 80
                                                                                              103 GL 0010155-01




                                                                                                               ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            EXCLUSION - BENZENE
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

SECTION I — COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY,
2. Exclusions and COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY, 2.
Exclusions are amended and the following added:
This insurance does not apply to:
   Benzene
   (1) "bodily injury" or "personal and advertising injury" arising, in whole or in part, out of the actual,
       alleged, threatened or suspected inhalation of, ingestion of, contact with, exposure to, existence
       of, or presence of, benzene in any form.
   (2) "property damage" arising, in whole or in part, out of the actual, alleged, threatened or suspected
       contact with, exposure to, existence of, or presence of, benzene in any form.
   (3) any damages, loss, cost or expense arising, in whole or in part, out of the abating, testing for,
       monitoring, cleaning up, removing, containing, treating, detoxifying, neutralizing, remediating or
       disposing of, or in any way responding to or assessing the effects of, benzene in any form, by any
       insured or by any other person or entity.
   (4) any claim or "suit" by or on behalf of a governmental authority for damages, loss, cost or expense
       arising, in whole or in part, out of the abating, testing for, monitoring, cleaning up, removing,
       containing, treating, detoxifying, neutralizing, remediating or disposing of, or in any way
       responding to or assessing the effects of, benzene in any form, by any insured or by any other
       person or entity.
   This exclusion shall apply without regard to the source or sources of benzene, or the basis of the
   insured's liability. This exclusion includes defects or negligence in design, construction or materials,
   or any other event, conduct or misconduct, which may have or is claimed to have precipitated, caused
   or acted jointly, concurrently or in any sequence with benzene in any form in causing injury or
   damage.

          ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




U730-0212            Includes copyrighted material of Insurance Services Office, Inc.,         Page 1 of 1
                                           with its permission.
                                                                                              EXHIBIT A - 068
        4:20-cv-02593-SAL         Date Filed 07/13/20      Entry Number 1-1         Page 77 of 80
                                                                                                103 GL 0010155-01




                                                                                                               ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    SOUTH CAROLINA CHANGES - CANCELLATION
              AND NONRENEWAL
This endorsement modifies insurance provided under the following:
OUTPUT POLICY COVERAGE PART
COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART
CRIME AND FIDELITY COVERAGE PART
EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
EXCESS LIABILITY POLICY
FARM COVERAGE PART
FARM UMBRELLA LIABILITY POLICY
LIQUOR LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
PROFESSIONAL LIABILITY COVERAGE PART

A. Paragraphs 2. and 3. of the Cancellation Common Policy Condition are replaced by the following:
   2. We may cancel this policy by mailing or delivering to the first Named Insured and the agent, if
      any, written notice of cancellation at least:
        a.   10 days before the effective date of cancellation if we cancel for nonpayment of premium;
             or
        b.   30 days before the effective date of cancellation if we cancel for any other reason.
   3. We will mail or deliver our notice to the first Named Insured's and agent's last known addresses.
B. The following is added to the Cancellation Common Policy Condition:
   7. Cancellation Of Policies In Effect For 120 Days Or More
       If this policy has been in effect for 120 days or more, or is a renewal or continuation of a policy
       we issued, we may cancel this policy only for one or more of the following reasons:
       a. Nonpayment of premium;
       b. Material misrepresentation of fact which, if known to us, would have caused us not to issue
          the policy;
       c. Substantial change in the risk assumed, except to the extent that we should reasonably have
          foreseen the change or contemplated the risk in writing the policy;
       d. Substantial breaches of contractual duties, conditions or warranties; or
       e. Loss of our reinsurance covering all or a significant portion of the particular policy insured, or
          where continuation of the policy would imperil our solvency or place us in violation of the in-
          surance laws of South Carolina.
          Prior to cancellation for reasons permitted in this Item e., we will notify the Commissioner, in
          writing, at least 60 days prior to such cancellation and the Commissioner will, within 30 days
          of such notification, approve or disapprove such action.
       Any notice of cancellation will state the precise reason for cancellation.


UlL0249-0907             Includes copyrighted material of ISO Properties, Inc.,                Page 1 of 2
                                         with its permission.
                                                                                               EXHIBIT A - 069
        4:20-cv-02593-SAL         Date Filed 07/13/20       Entry Number 1-1         Page 78 of 80
                                                                                                 103 GL 0010155-01




                                                                                                                ELECTRONICALLY FILED - 2020 Jun 09 11:38 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
C. The following is added and supersedes any provisions to the contrary:
   Nonrenewal
   1. We will not refuse to renew a policy issued for a term of more than one year, until expiration of
      its full term, if anniversary renewal has been guaranteed by additional premium consideration.
   2. If we decide not to renew this policy, we will:
       a. Mail or deliver written notice of nonrenewal to the first Named Insured and agent, if any, be-
          fore:
          (1) The expiration date of this policy, if the policy is written for a term of one year or less; or
          (2) An anniversary date of this policy, if the policy is written for a term of more than one year
              or for an indefinite term; and
       b. Provide at least:
          (1) 60 days' notice of nonrenewal, when nonrenewal is to become effective between No-
              vember 1 and May 31; or
          (2) 90 days' notice of nonrenewal, when nonrenewal is to become effective between June 1
              and October 31.
   3. Any notice of nonrenewal will be mailed or delivered to the first Named Insured's and agent's
      last known addresses. If notice is mailed, proof of mailing will be sufficient proof of notice.
   4. Any notice of nonrenewal will state the precise reason for nonrenewal.


         ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




UlL0249-0907             Includes copyrighted material of ISO Properties, Inc.,                  Page 2 of 2
                                         with its permission.
                                                                                                 EXHIBIT A - 070
4:20-cv-02593-SAL          Date Filed 07/13/20             Entry Number 1-1    Page 79 of 80




                                                                                                     ELECTRONICALLY FILED - 2020 Jun 16 9:00 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
                           South Carolina                                        HENRY McMASTER
                                                                                       Governor
                       Department of Insurance
                                           Capitol Center                      RAYMOND G. FARMER
                                     1201 Main Street, Suite 1000                      Director
                                    Columbia, South Carolina 29201


                                            Mailing Address:
                               P.O. Box 100105, Columbia, S.C. 29202-3105



                                            June 12, 2020



CERTIFIED MAI
RETURN RECEIPT REQUESTED
COLONY INSUI ZANCE COMPANY
c/o Corporation Service Company
1703 Laurel Street
Columbia. SC 2:-)201

Dear Sir:

On June 12, 20'.0, I accepted service of the attached Summons, Complaint, Interrogatories and
Request for Pro luction on your behalf. I am, hereby, forwarding that accepted process on to you
pursuant to the ,rovisions of S.C. Code Ann. § 38-45-170. By forwarding accepted process on to
you, I am meeti g a ministerial duty imposed upon me by S.0 Code Ann. § 15-9-270. I am not a
party to this case. The State of South Carolina Department of Insurance is not a party to this
case. It is impc tant for you to realize that service was effected upon your insurer on my date of
acceptance for ervice.

You must pro nptly acknowledge in writing your receipt of this accepted process to
sdubois@doi.s ;.gov. When replying, please refer to File Number 179607, Hucks Pool
Company, Inc., et al. v. COLONY INSURANCE COMPANY, 2020-CP-26-03428.

By:                                                 Sincerely Yours,



David E. Belton                                     Raymond G. Farmer
Senior Associat, General Counsel                    Director
(803)737-6200                                       State of South Carolina
                                                    Department of Insurance

Attachment

CC:     Joseph 3. Sandefur
        Post Of ce Box 3530
        MurrellE Inlet, SC        29576
                      ELECTRONICALLY FILED - 2020 Jun 16 9:00 AM - HORRY - COMMON PLEAS - CASE#2020CP2603428
Page 80 of 80
Entry Number 1-1
Date Filed 07/13/20
4:20-cv-02593-SAL




                                                             -
